Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 1 of 129 PageID #:62426

                                                                                   5204

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 5, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:08 a.m.

    9                              TRIAL - VOLUME 34-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 2 of 129 PageID #:62427

                                                                                   5205

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY
                                         MR. MICHAEL J. ALLAN
   10                                    MS. JESSICA ILANA ROTHSCHILD
                                         MS. KASSANDRA MICHELE OFFICER
   11                                    MR. BILL TOTH
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 3 of 129 PageID #:62428
                                              Wicker - cross by Cloern
                                                                                              5206

               1          (Proceedings in open court.         Jury in)

               2               THE COURT:     Good morning, members of the jury.

               3               Please recall the witness and publish the exhibit.

               4               STEPHEN WICKER, PLAINTIFFS' REBUTTAL WITNESS,

10:09:34       5                                 PREVIOUSLY SWORN

               6                         CROSS-EXAMINATION (Resumed)

               7    BY MR. CLOERN:

               8    Q.   I want to return to what we were, to the subject of the

               9    examination where we left off yesterday afternoon.               I want to

10:09:53      10    return to that in a minute.         First I want to clear up a

              11    different issue.

              12               During your direct examination yesterday, Dr. Wicker,

              13    you testified that Motorola's ClearCase system is in Illinois,

              14    correct?

10:10:07      15    A.   It was based in Illinois, yes.

              16    Q.   Just to be sure, you were asked at the transcript page 18,

              17    lines 7 through 10:

              18               "And where is ClearCase, the ClearCase system?"

              19               Your answer:     "It's in Illinois.        It's a database

10:10:36      20    system that you can -- that is based in Illinois, can be

              21    accessed remotely."       Right?

              22    A.   That's correct.

              23    Q.   All right.     I'd like to hand you DTX-5616.

              24               MR. CLOERN:     May we approach, Your Honor?

10:10:48      25               THE COURT:     Yes.
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 4 of 129 PageID #:62429
                                              Wicker - cross by Cloern
                                                                                              5207

               1    BY MR. CLOERN:

               2    Q.   This is a document from Motorola's files?

               3    A.   Yes, it is.

               4    Q.   It was produced by Motorola in this case?

10:11:05       5    A.   Yes, it is.

               6    Q.   It's entitled "APAC ClearCase Heat Map Analysis 2/2012"?

               7    A.   Yes, that's correct.

               8    Q.   And APAC, do you know what that is?

               9    A.   I think it's a reference to Apache.           If I remember

10:11:20      10    correctly, ClearCase is built on some Apache principles.

              11    Beyond that I don't recall.

              12    Q.   How about Asia Pacific region?

              13    A.   Ah, so it's a different APAC.         Okay.     That works as well.

              14    Q.   And do you recall a number of Motorola witnesses talking

10:11:34      15    about APAC as the Asia Pacific region?

              16    A.   I certainly remember them talking about the Asia Pacific

              17    region.

              18    Q.   Mr. Lund, he went there to APAC, to run APAC?

              19    A.   That's correct.

10:11:48      20    Q.   When Penang was having troubles.          Do you remember that

              21    testimony?

              22    A.   Yes.    Thank you.

              23                MR. CLOERN:    Okay.    Your Honor, we'd move to admit --

              24    BY MR. CLOERN:

10:11:57      25    Q.   I'm sorry, was this produced from Motorola's files?
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 5 of 129 PageID #:62430
                                              Wicker - cross by Cloern
                                                                                              5208

               1    A.   Yes, it was.

               2                MR. CLOERN:    Your Honor, we'd move to admit DTX-5616.

               3                MR. BROWN:    No objection.

               4                THE COURT:    It is received and may be published.

10:12:03       5          (DTX-5616 was received in evidence.)

               6    BY MR. CLOERN:

               7    Q.   And this document has on its face February 2012?

               8    A.   Yes, it does.

               9    Q.   Now, if you look at the second page of this PowerPoint,

10:12:23      10    you see at the top it says "Overall ClearCase Landscape for

              11    APAC," right?

              12    A.   Yes.

              13    Q.   So that would be the ClearCase landscape for the Asia

              14    Pacific region?

10:12:32      15    A.   That's what it says.

              16    Q.   And that includes Motorola's facilities in Bangalore, Sri

              17    Lanka, Penang and Chengdu, right?

              18    A.   That's right.

              19    Q.   Chengdu being in China, yes?

10:12:45      20    A.   That's right.

              21    Q.   Penang being in Malaysia?

              22    A.   Yes.

              23    Q.   Now, do you see the box on the left?

              24    A.   Yes, I do.

10:12:55      25    Q.   And it says, the top row, "APAC sites with ClearCase, 7
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 6 of 129 PageID #:62431
                                              Wicker - cross by Cloern
                                                                                              5209

               1    sites, 5 locations."       Do you see that?

               2    A.   Yes, I do.

               3    Q.   Do you see where it says "ZMY12/19"?            Do you see that?

               4    A.   Yes, I do.

10:13:11       5    Q.   ZMY, that's a reference to Penang, right?

               6    A.   That's correct.      As I recall, that's Motorola's code name

               7    for Penang.

               8    Q.   And total ClearCase servers, it says 16?

               9    A.   That's right.     That would apparently be for all five -- or

10:13:30      10    all four of these locations.

              11    Q.   And total ClearCase users 1,435.          Do you see that?

              12    A.   Yes, I do.

              13    Q.   So these are servers in these locations, correct?

              14    A.   That's right.

10:13:43      15    Q.   ClearCase servers?

              16    A.   That's right.

              17    Q.   Can you go to the next page, please.

              18                Now, do you see there is one, two, three, four, five

              19    boxes shown on this page?

10:13:57      20    A.   Yes.

              21    Q.   So by that I mean one, two, three, four, five?

              22    A.   I understand, yes.

              23    Q.   Right.    And that's page 3 of DTX-5616.

              24                Now, the top box on the left, do you see that says

10:14:12      25    "Penang"?
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 7 of 129 PageID #:62432
                                              Wicker - cross by Cloern
                                                                                              5210

               1    A.   That's right.

               2    Q.   And it says on the third row here, ClearCase servers, it

               3    says there are four, right?

               4    A.   That's correct.

10:14:27       5    Q.   That's four ClearCase servers in Penang?

               6    A.   That's right.

               7    Q.   Not Illinois.     Penang?

               8    A.   Well, there is quite a few in Illinois as well, as well

               9    as the main location.

10:14:38      10    Q.   But there is four in Penang?

              11    A.   But there are four servers in Penang, that's right.

              12    Q.   Now, do you see where it says "Products," it says

              13    "Matrix," do you see that?

              14    A.   Yes, I do.

10:14:48      15    Q.   What is Matrix?

              16    A.   It's up here.     Well, that's the subject of this

              17    litigation.

              18    Q.   That's the --

              19    A.   Matrix is the overall code name for all of Motorola's DMR

10:14:57      20    technology.

              21    Q.   That's the DMR source code?

              22    A.   In this context when we are talking about ClearCase, yes,

              23    that's right.

              24    Q.   So the DMR source code is kept on servers in Penang?

10:15:07      25    A.   Well, what it says is this is -- there are four servers,
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 8 of 129 PageID #:62433
                                              Wicker - cross by Cloern
                                                                                              5211

               1    four ClearCase servers.        And products that may be interfacing

               2    with this particular collection of servers in Malaysia include

               3    Matrix.    There is a number of others, including the DMR

               4    software.

10:15:25       5    Q.   So you're not prepared to agree that the Matrix software,

               6    the Matrix source code is kept on servers in Penang based on

               7    what --

               8    A.   It's certainly accessible from the servers in Penang, yes.

               9    Q.   But that's not what I -- do you need the question read

10:15:40      10    back to you?

              11    A.   No.    I understand the question.        But what you showed me

              12    doesn't --

              13    Q.   Would you answer the question, please?

              14    A.   You haven't shown me evidence that all of the DMR software

10:15:46      15    is on this particular set of servers.           It would be accessible

              16    from this set of servers.

              17                MR. CLOERN:    Is it possible to have the reporter read

              18    the question back or --

              19                THE COURT:    Yes.

10:15:56      20                Please read back the question.

              21          (Question read)

              22                MR. CLOERN:    I apologize.      I'll just reask it.

              23    BY MR. CLOERN:

              24    Q.   Are you prepared to agree that the Matrix software, the

10:16:27      25    source code for Matrix is kept on servers in Penang?
           Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 9 of 129 PageID #:62434
                                              Wicker - cross by Cloern
                                                                                              5212

               1    A.   I can agree that it's accessible through the servers in

               2    Penang.     What you've shown me does not say that all of the

               3    Matrix software is on those servers.           It says these products

               4    use those servers.

10:16:42       5    Q.   Where does it say that?

               6    A.   What this is --

               7    Q.   Where is the word "use"?

               8    A.   The word "use" isn't there.

               9    Q.   So what you said isn't here?

10:16:51      10    A.   Neither is what you said.

              11    Q.   Okay.    Total ClearCase users, you see it says 400?

              12    A.   Yes.

              13    Q.   Average age of infrastructure, 6 years.            Do you see that?

              14    A.   Yes, I do.

10:17:05      15    Q.   Six servers -- 6 years for the servers.            2.7 years for the

              16    storage.     Do you see that?

              17    A.   Yes.

              18    Q.   But you don't think the DMR source code is stored on the

              19    storage for the servers for the ClearCase infrastructure that

10:17:16      20    exists in Penang?

              21    A.   That's not what I said.        Certainly there is Matrix

              22    software on these servers.

              23    Q.   Thank you.

              24                 Can you look at Chengdu, the box below that, the blue

10:17:32      25    one right here (indicating).
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 10 of 129 PageID #:62435
                                           Wicker - cross by Cloern
                                                                                           5213

            1   A.   Yes.

            2   Q.   That's got four servers, right?

            3   A.   Yes, it does.

            4   Q.   And that's got APCO, Ergo, Matrix, connectivity.               All that

10:17:42    5   source code is stored in Chengdu servers in China, right?

            6   A.   Again, the answer would be the same.             At least some of the

            7   software for these products can be found on these servers.

            8   Q.   There is even annual maintenance numbers, what it costs to

            9   upkeep all of this physical storage hardware in Malaysia and

10:18:08   10   China?

           11   A.   That's right.

           12   Q.   Can you go to page 5.        Here we're again, what we see is

           13   that for Penang, there is discussions of the performance of

           14   these servers, right, how fast it can be accessed by the local

10:18:42   15   folks in Penang using them?

           16   A.   That's right.

           17   Q.   Same for Chengdu, right?

           18   A.   That's right.

           19   Q.   And you understand this was the case as well in 2000,

10:19:05   20   going back to 2006, correct?

           21   A.   I have no reason to believe this was substantially

           22   different in 2006.       The document is from 2012.

           23   Q.   Yeah.    And the document talks about the average age of the

           24   infrastructure being 6 years in Penang and 7 years in Chengdu?

10:19:27   25   A.   That's right.      So that would imply that at least some of
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 11 of 129 PageID #:62436
                                           Wicker - cross by Cloern
                                                                                           5214

            1   these servers were present in 2006.

            2   Q.   I'd like to hand you DTX-5617.

            3               MR. CLOERN:     May we approach?

            4               THE COURT:    Yes.

10:19:41    5   BY MR. CLOERN:

            6   Q.   Is this an email produced from Motorola's files?

            7   A.   Yes, it is.

            8   Q.   And it's an email between Motorola personnel?

            9   A.   Yes.

10:19:53   10   Q.   Dated August 12, 2006?

           11   A.   That's correct.

           12   Q.   And it relates to the issues of servers in Penang

           13   regarding ClearCase and Matrix?

           14   A.   That's right.

10:20:10   15               MR. CLOERN:     Your Honor, we move to admit this

           16   document.

           17               MR. BROWN:    No objection.

           18               THE COURT:    It is received and may be published.

           19          (DTX-5617 was received in evidence.)

10:20:20   20               THE COURT:    Does it have a number, counsel?

           21               MR. CLOERN:     DTX-5617, Your Honor.

           22               THE COURT:    Proceed.

           23   BY MR. CLOERN:

           24   Q.   So this is an email amongst a number of Motorolans,

10:20:30   25   correct?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 12 of 129 PageID #:62437
                                           Wicker - cross by Cloern
                                                                                           5215

            1   A.   That's right.

            2   Q.   And again it's in 2006?

            3   A.   That's right.

            4   Q.   And it says "Attention to all LTD software users"?

10:20:44    5   A.   That's right.

            6   Q.   Remind us what LTD is.

            7   A.   It's low-tier digital.        Basically it's a reference to

            8   radios like DMR.

            9   Q.   And that's low-tier digital, DMR's low-tier digital?

10:20:57   10   A.   That's correct.

           11   Q.   And it says here, "ITIS-EC will postpone the work on LTD

           12   ClearCase servers at CYBER due to the Matrix critical release

           13   this weekend."

           14              Do you have an understanding of what that means?

10:21:15   15   A.   Certainly.     So there are LTD, low-tier digital ClearCase

           16   servers that are going to be down because they're doing a

           17   critical release of software, Matrix software this weekend.

           18              And so typically when you update software in a large

           19   distributed system like this, you have to bring down your

10:21:34   20   local servers to put the software on it and then bring it back

           21   up, being very disruptive.

           22   Q.   All right.

           23              MR. CLOERN:      Mr. Montgomery, can you take that down

           24   please and go to a different part of the document, this

10:21:46   25   portion here, this area.         Thank you.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 13 of 129 PageID #:62438
                                           Wicker - cross by Cloern
                                                                                           5216

            1   BY MR. CLOERN:

            2   Q.   Do you see where it says "Server Impact"?

            3   A.   Yes.

            4   Q.   And these are servers in Penang?

10:22:08    5   A.   Yes, they are.

            6   Q.   So the actual release of the DMR software in 2006 in

            7   ClearCase is impacting the ClearCase servers in Penang?

            8   A.   That is correct.

            9   Q.   Thank you.

10:22:54   10               All right.    Now, you testified during your direct

           11   examination that it was not Motorola's view that Hytera could

           12   never launch a DMR radio, right?           Do you remember that?

           13   A.   Yes, I do.

           14   Q.   And you testified that Motorola's perspective was that

10:23:09   15   Hytera could not develop a DMR radio that was comparable to

           16   Motorola's, correct?

           17   A.   In a reasonable commercial period of time, that's right.

           18   Q.   And so you disagree with Mr. Malackowski, Motorola's

           19   damages expert?

10:23:25   20   A.   I have not opined on damages, so I don't know what you are

           21   referring to.

           22   Q.   I'm asking on this issue, what you just testified was

           23   Motorola's perspective?

           24   A.   It's my understanding from his testimony that his numbers

10:23:42   25   were based on the conclusion that Hytera would not have been
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 14 of 129 PageID #:62439
                                           Wicker - cross by Cloern
                                                                                           5217

            1   able to come up with a comparable radio up until today.

            2                MR. CLOERN:    Mr. Montgomery, can we please see the

            3   trial transcript, page 2225, at lines 8 through 14.

            4   BY MR. CLOERN:

10:24:03    5   Q.   Here Mr. Malackowski was asked:

            6                "And your opinion is based on Dr. Rangan's assertion

            7   that Hytera could've never launched a DMR radio on its own up

            8   to this very date?"

            9                And the answer:     "In part, one of my calculations, my

10:24:22   10   primary calculation does conform to Dr. Rangan's analysis,

           11   that without these trade secrets and copyrights, Hytera could

           12   not have been in this business."

           13   A.   That's exactly right.

           14   Q.   "Could not have been in the business," right?

10:24:32   15   A.   Right.

           16   Q.   Not Hytera --

           17   A.   Not selling radios at this point in time.             Excuse me.

           18   Q.   Okay.    So when you testified "No" in response to the

           19   following question:        "And so I'm showing you Dr. Aron's slide,

10:24:59   20   DDX-22.7.     And she had on here that Motorola's view was that

           21   Hytera could never launch a DMR radio, is that correct?

           22   That's Motorola's perspective?"

           23                You testified "No."

           24   A.   That's correct.

10:25:11   25   Q.   That's incorrect, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 15 of 129 PageID #:62440
                                           Wicker - cross by Cloern
                                                                                           5218

            1   A.    No.   There is no contradiction between those.            What you

            2   are doing is you're not focusing on "a comparable radio" and

            3   "up to this date."       When you insert those two, then I think

            4   you have a correct statement.

10:25:24    5               Hytera could not have developed a comparable radio up

            6   to this date without Motorola's --

            7               MR. CLOERN:     Can we bring back Mr. Malackowski's

            8   testimony, please.

            9   BY MR. CLOERN:

10:25:33   10   Q.    Can you show me where the word "comparable radio" shows

           11   up?   To this very date, but where does "comparable radio" show

           12   up?

           13   A.    I've read Dr. Rangan's report.         And I know that that was

           14   his opinion.      He talked about a comparable radio, not any DMR

10:25:49   15   radio.

           16   Q.    So my question is, Where does Mr. Malackowski limit what

           17   he testified in trial, which is the evidence at issue, to

           18   comparable?

           19   A.    In this particular portion of the testimony, I don't see

10:26:06   20   the word "comparable."

           21   Q.    In fact, it is Mr. Malackowski's position, who is the

           22   damages expert as you pointed out, that Hytera could not have

           23   been in this business, period, right?

           24   A.    That's right.     They would not have been in competition

10:26:20   25   with Motorola.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 16 of 129 PageID #:62441
                                           Wicker - cross by Cloern
                                                                                           5219

            1   Q.   "Could not have been in this business," right?

            2   A.   That's what I assume "this business" to be.

            3   Q.   No distinction between couldn't have made a high-tier

            4   radio or versus could have made a low-tier radio.               "Could not

10:26:38    5   have been in the business at all."           That has been Motorola's

            6   position in this case?

            7   A.   No, it's not, because Motorola is well aware and has not

            8   accused other DMR radios, low-tier radios that have been

            9   produced by Hytera.

10:26:51   10   Q.   Okay.    You mentioned Professor Rangan's report.            We'll

           11   take a look at that.

           12   A.   Okay.

           13   Q.   Professor Rangan actually --

           14                MR. CLOERN:    Can I have Professor Rangan's report,

10:27:05   15   please.

           16   BY MR. CLOERN:

           17   Q.   Does this look like one of the expert reports submitted by

           18   Dr. Rangan?

           19   A.   Yes.    It looks like his reply reports would be his second

10:27:58   20   report.

           21   Q.   And this is section VI of his reply report on page 87.

           22   A.   Yes.

           23   Q.   And the title reads, "Hytera did not and could not have

           24   independently developed a DMR radio product without copying

10:28:24   25   Motorola's confidential documents and source code," correct?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 17 of 129 PageID #:62442
                                           Wicker - cross by Cloern
                                                                                           5220

            1   A.   That's what it says.

            2   Q.   So that's what Dr. Rangan put in his report, no DMR

            3   product at all?

            4   A.   That was that particular heading.

10:28:35    5              It's still my understanding that it is Motorola's

            6   position that they could not have come up with a comparable

            7   radio.    Clearly they can come up with a radio that's not

            8   comparable, because they did it.

            9   Q.   Well, Professor Rangan testified consistent with that

10:28:51   10   title in his report here in trial, didn't he?

           11   A.   He certainly testified consistently with his expert

           12   report, yes, that's true.

           13              MR. CLOERN:      Can we bring up, please, trial

           14   transcript page 1888, lines 19 to 22.

10:29:15   15   BY MR. CLOERN:

           16   Q.   Here Dr. Rangan is asked in his November 26, 2019

           17   testimony:

           18              "And based on your review of those documents, would

           19   Hytera have been able to independently develop a DMR product

10:29:40   20   without using or accessing Motorola's trade secrets?

           21              "No.    That's my conclusion."

           22   A.   That's what it says.

           23   Q.   So in your view, Mr. Malackowski's testimony doesn't

           24   mention comparable products.          Dr. Rangan's testimony doesn't

10:29:57   25   mention comparable products.          Two of Motorola's experts.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 18 of 129 PageID #:62443
                                           Wicker - cross by Cloern
                                                                                           5221

            1              But it's your position that Motorola's view is that

            2   Motorola's position is only comparable.            They're just saying

            3   that Hytera couldn't develop a comparable product, not any DMR

            4   product at all?

10:30:14    5   A.   Again, it's not my view that these other experts testified

            6   as you have just summarized.

            7              Furthermore, it's clear that Hytera could develop a

            8   low-level product, because they did it.            That's not, that's

            9   not a debate.      So I think you're misinterpreting their

10:30:35   10   testimony.

           11   Q.   Well, what am I misinterpreting about what's on the

           12   screen?

           13   A.   What's on the screen taken out of context could be

           14   interpreted as you are interpreting it.            But I don't believe

10:30:47   15   that's their actual conclusion.

           16   Q.   Well, Dr. Rangan took the position that it would take 23

           17   and a half years to develop the trade secrets, correct?

           18   A.   Actually, he separated out the trade secrets and applied a

           19   certain number of years to each.           If you add them all

10:31:04   20   together, you do get that, that's true.

           21   Q.   Actually if you add them all together you get almost 90

           22   years.

           23   A.   He said there was overlap.         So that wouldn't be the

           24   appropriate way to do it.

10:31:12   25   Q.   If you take -- he put them in two columns and he said you
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 19 of 129 PageID #:62444
                                           Wicker - cross by Cloern
                                                                                           5222

            1   would have to take the longest from each of the two columns.

            2   One was 10 years, that was the DSP code, and then the repeater

            3   in the other column was 13 years, right?              So it was a total,

            4   it was a total of 23 and a half years.

10:31:30    5   A.   I agree with that, yes.

            6   Q.   So I have a question, I think I just have one more

            7   question.     I want to try to get at what Motorola's position

            8   is, whether it could never -- Hytera was simply not capable of

            9   ever producing a DMR radio, as Mr. Malackowski and Dr. Rangan

10:32:09   10   have testified, or whether it's that, as you have testified,

           11   Hytera couldn't produce a comparable DMR radio.

           12                So I want to try to understand, so I think just one

           13   more question on that.

           14   A.   Okay.

10:32:22   15   Q.   So we're showing you previously admitted DTX-4135.               I

           16   think you were in the court when this was discussed yesterday.

           17   Do you recall?

           18   A.   Yes, I do recall this.

           19   Q.   And so this is a Motorola presentation, right?

10:32:43   20   A.   Yes, it is.

           21   Q.   And Motorola is identifying when the competitors came into

           22   the market, correct?

           23   A.   They're identifying when companies offering DMR compatible

           24   equipment entered the market.

10:33:00   25   Q.   So you don't agree they're competitors?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 20 of 129 PageID #:62445
                                           Wicker - cross by Cloern
                                                                                           5223

            1   A.   I don't agree that all of these companies produced radios

            2   that would compete directly with Motorola.

            3   Q.   Well, these are all DMR radios?

            4   A.   That's certainly true.

10:33:12    5   Q.   So it's your position that not all DMR radios compete with

            6   one another?

            7   A.   Again, as we talked about yesterday, there are different

            8   kinds of cars on the road.         There are different kinds of

            9   radios that are available, some are the lowest level, and

10:33:27   10   that's not what Motorola makes.

           11              Motorola is competing with those who are in the

           12   second level and higher.

           13   Q.   DMR standard came out when?

           14   A.   Early, mid-2000.

10:33:42   15   Q.   How about 2005, does that work for you?

           16   A.   2005, yes, that sounds right.          The first version, yes.

           17   There have been several versions.

           18   Q.   When did the second version come out?

           19   A.   I believe it was 2008 or 2007.

10:33:57   20   Q.   Is it called DMR version 2?

           21   A.   Yes, it is.

           22   Q.   Do you believe there is a DMR version 2?

           23   A.   There are other versions of DMR.           I don't remember the

           24   exact numbering.

10:34:05   25   Q.   Literally you think there is something that's called DMR
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 21 of 129 PageID #:62446
                                           Wicker - cross by Cloern
                                                                                           5224

            1   version 2.0?

            2   A.   I don't recall that.        There are later versions.

            3   Q.   In any event, you now, you're okay to agree with me the

            4   DMR standard was published in 2005, right?

10:34:21    5   A.   Yes, the initial version.

            6   Q.   Now, 23 and a half years, can you add that to 2005?

            7   A.   Yes.    You would get 28 and a half years.

            8   Q.   What year?

            9   A.   2028.5.

10:34:37   10   Q.   2028?

           11   A.   Right.

           12   Q.   What year is this?

           13   A.   This is 2020.

           14   Q.   Okay.    So then I guess this, when Hytera came on the

10:34:45   15   market in 2010, it's not comparable, right?

           16   A.   So your math, what you are doing is you're taking the 23

           17   years and applying it to 2005 or 2008.

           18                Motorola has been developing its radio technology

           19   since the '90s.

10:35:00   20   Q.   I would prefer just a "yes" or "no" answer to my question.

           21   The cross will get over -- that's if you can do that.                If you

           22   can't --

           23   A.   Well, I'm happy to do that.

           24                THE COURT:   Just a minute.      The Court will instruct

10:35:11   25   the witness, not counsel.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 22 of 129 PageID #:62447
                                           Wicker - cross by Cloern
                                                                                           5225

            1                What is the question to the witness?

            2   BY MR. CLOERN:

            3   Q.   The question to the witness is:          2012, Harris comes in.

            4   It's not 2028 yet.

10:35:23    5   A.   I think you meant Hytera.

            6   Q.   I'm going to move on and I'm going to ask a different

            7   question.

            8   A.   Okay.

            9   Q.   So 2012, Harris comes into the market, agreed?

10:35:33   10   A.   Yes, sir.

           11   Q.   It hasn't been 23 years since the DMR standard was

           12   produced, agreed?

           13   A.   No, it has not.

           14   Q.   Is Harris a comparable radio to Motorola?

10:35:43   15   A.   I believe Harris does compete with Motorola, though I have

           16   not studied the material recently on that subject.

           17   Q.   But even assuming Harris started work in 2005, it's not

           18   been 23 years?

           19   A.   Harris has been developing government radios since the

10:36:07   20   '90s at least, actually since the '80s.

           21   Q.   So they started work on DMR in the '80s?

           22   A.   No.    They started work on their radio technology.             When

           23   one develops a new standard, one is building it on previous

           24   understandings of the technology, previous standards.

10:36:24   25                The 2005 DMR standard was not just -- didn't emerge
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 23 of 129 PageID #:62448
                                           Wicker - cross by Cloern
                                                                                           5226

            1   from nothing.      It was built on the experience of lots of

            2   technologists over many years.

            3   Q.   That's true of Hytera, too, right?           Hytera had previous

            4   radio experience.

10:36:39    5   A.   They did.     They had analog radio experience.

            6   Q.   And digital radio experience?

            7   A.   That's right.      That's right.

            8   Q.   How about all of these companies that are in the market

            9   offering DMR products by 2014?

10:36:53   10   A.   I can't speak to all of them, but I'm familiar with some,

           11   and they did have previous experience.

           12   Q.   So it didn't take any of these companies 23 years, right?

           13   A.   That's not what I said.        What I said was that they had

           14   previous experience with radio technology.

10:37:08   15   Q.   But I'm asking a different question.

           16              It didn't take -- I'm asking you to confirm that it

           17   didn't take any of these companies 23 years to develop a DMR

           18   radio?

           19   A.   First off, I don't know if they made DMR radios that were

10:37:26   20   comparable.     I don't know how long it took them to develop

           21   their radios.      I have not opined on that.

           22   Q.   Are you aware of any company that it took 23 years to

           23   develop a DMR radio?

           24   A.   I know that Motorola has been developing radios for a very

10:37:46   25   long time, more than 23 years, and their products today are
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 24 of 129 PageID #:62449
                                           Wicker - cross by Cloern
                                                                                           5227

            1   built on their experience and their knowledgeable engineers,

            2   and it goes back a long way, more than 23 years.

            3   Q.   And you understand there is documents in this case that

            4   the DMR specific development at Motorola started in 2001,

10:38:05    5   correct?

            6   A.   That, I don't recall.        But I'll take your word on it.

            7   Q.   And do you have any sense of looking back in the last 70

            8   years of Motorola's radio development, how Motorola decided

            9   how much of its pre-DMR development to include in its DMR

10:38:30   10   development?

           11   A.   That would have been an engineering decision.              But exactly

           12   when and how those decisions were made, I do not know.

           13   Q.   So you agree that in thinking about how long it's taken

           14   any company to develop their DMR radio, they should include

10:38:54   15   relevant pre-DMR experience, correct?

           16   A.   Yes.    If they're looking at their total development time,

           17   the experience they needed to build the radio should be taken

           18   into account.

           19   Q.   Do you understand that Dr. Rangan did not consider any of

10:39:16   20   Hytera's pre-DMR experience when evaluating his opinion about

           21   Hytera's capabilities and time to build the DMR radio, right?

           22   A.   I believe he looked at their capabilities at certain

           23   periods of time.       I don't think he considered how they got to

           24   those capabilities.       That's a separate question.

10:39:52   25               MR. CLOERN:     Mr. Montgomery, can you bring up
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 25 of 129 PageID #:62450
                                           Wicker - cross by Cloern
                                                                                           5228

            1   DDX-14.5, please.

            2   BY MR. CLOERN:

            3   Q.   Were you in court for -- do you know who Andrew Yuan is?

            4   A.   Yes.

10:40:08    5   Q.   Were you in court for Mr. Yuan's testimony?

            6   A.   I believe I was teaching that day.           I think I read his

            7   transcript.

            8   Q.   Who is Mr. Yuan?

            9   A.   That, I don't recall.        He was a Motorola executive.

10:40:20   10   Q.   How about --

           11   A.   Excuse my.     A Hytera executive.

           12   Q.   How about a Hytera executive?

           13   A.   Hytera executive.       Excuse me.     I misspoke.

           14   Q.   Do you recall what his position was?

10:40:32   15   A.   I don't recall.

           16   Q.   Vice-president?

           17   A.   That sounds right.

           18   Q.   And do you recall Mr. Yuan, vice-president of Hytera,

           19   testifying here at trial in person about this org chart that,

10:40:51   20   this represents Hytera's top level organization in 2008/2009

           21   time frame.     You have the CEO, Mr. Chen, and one, two, three,

           22   four, five, six primary divisions?

           23   A.   That's right.

           24   Q.   And one of those divisions is this green block, R&D?

10:41:11   25   A.   That's correct.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 26 of 129 PageID #:62451
                                           Wicker - cross by Cloern
                                                                                           5229

            1                MR. CLOERN:    Can we bring up, please, DDX-14.6,

            2   Mr. Montgomery.

            3   BY MR. CLOERN:

            4   Q.   Mr. Yuan further testified that this R&D organization is

10:41:32    5   within the green block we just looked at.

            6                MR. CLOERN:    Can we put them next to each other,

            7   Mr. Montgomery.

            8   BY MR. CLOERN:

            9   Q.   So all this (indicating), according to Mr. Yuan, is in

10:41:47   10   there?

           11   A.   That's what he said.

           12   Q.   The organization shown in DDX-14.6 is in the green R&D

           13   block in DDX-14.5.       Do you agree?

           14   A.   That's what he showed, yes.

10:42:03   15   Q.   Okay.

           16                MR. CLOERN:    Can we just look at DDX-14.6, please.

           17   BY MR. CLOERN:

           18   Q.   And so the CEO would be here (indicating), correct?

           19   A.   In this diagram.       There was some discussion as to the

10:42:21   20   accuracy of this particular diagram on cross.              But that's what

           21   this diagram would show.

           22   Q.   Mr. Yuan contended that this diagram is accurate, correct?

           23   A.   He did.    But I think on cross it emerged that this

           24   gentleman and this gentleman were no longer between here

10:42:44   25   (indicating), in particular, G.S. Kok and the CEO.               But this
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 27 of 129 PageID #:62452
                                             Wicker - cross by Cloern
                                                                                           5230

            1   is what he showed.

            2   Q.     It is true, you agree that there was no evidence that in

            3   2008 and 2009 that Gou Zhonquan and Dr. Tang were above G.S.

            4   Kok?

10:43:14    5   A.     This diagram shows that to be the case.          There are other

            6   diagrams that show G.S. Kok reporting directly to the CEO.

            7   Q.     What diagrams are those?

            8   A.     For example, there were org charts that I used in my

            9   direct testimony.

10:43:30   10   Q.     Let's look at those.

           11   A.     Okay.

           12                  MR. CLOERN:   Can we bring those up for yesterday.

           13   BY MR. CLOERN:

           14   Q.     I think that was PDX-20.16.

10:43:44   15   A.     That's right.    This is an example.

           16   Q.     Okay.    And where is G.S. Kok reporting directly to

           17   Mr. Chen?

           18   A.     This shows G.S. Kok as being at the very top.            You're

           19   right, this one doesn't explicitly show Mr. Chen.

10:44:02   20   Q.     In fact --

           21                  MR. CLOERN:   Can we go back, please.

           22   BY MR. CLOERN:

           23   Q.     What Mr. Yuan testified to is that the org chart you just

           24   showed fits right in there, three levels below Mr. Chen up

10:44:19   25   here (indicating), correct?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 28 of 129 PageID #:62453
                                           Wicker - cross by Cloern
                                                                                           5231

            1   A.   Again, there was some discussion on this during his

            2   cross-examination.       But that's what this shows, that's right.

            3   And that's what he said.

            4   Q.   Can you point to any evidence sitting here right now that

10:44:31    5   contradicts Mr. Yuan?

            6   A.   I'd have to go back through the cross-examination.

            7   Q.   So when G.S. Kok came to Hytera, Hytera wasn't selling any

            8   DMR radios, right?

            9   A.   That's correct.

10:44:59   10   Q.   They had been developing a DMR radio for about two and a

           11   half years, correct?

           12   A.   I think that's right.        They'd certainly been working on a

           13   DMR radio at that point.

           14   Q.   And Hytera had developed a working DMR prototype that

10:45:22   15   would interoperate with a Motorola radio, correct --

           16   A.   Again --

           17   Q.   -- before G.S. Kok came to Hytera?

           18   A.   There has been discussion as to how that prototype worked.

           19   And, of course, Hytera was not able to produce the prototype.

10:45:36   20   But from the evidence I've seen, it was not a prototype that

           21   was capable of wireless transmission and interoperability with

           22   a Motorola radio.

           23   Q.   Did you see Professor Sun testify?

           24   A.   I read his transcript.

10:45:50   25   Q.   And he pointed to a test report that according to
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 29 of 129 PageID #:62454
                                           Wicker - cross by Cloern
                                                                                           5232

            1   Professor Sun evidenced over-the-air interoperability with

            2   Motorola radio, right?

            3   A.   He pointed to a test plan.         He did not point to a test

            4   report.

10:46:06    5   Q.   Well, Professor Sun testified that it was in fact a test

            6   report.

            7   A.   There was no data recorded from an actual test in that

            8   report as he put it.

            9   Q.   So is it your contention then that Professor Sun lied on

10:46:18   10   the stand?

           11   A.   No.   I don't know what he was testifying to or what he

           12   thought he was saying.        So I can't say that he lied.          All I

           13   can say is the evidence I've seen shows test plans, not test

           14   reports.

10:46:32   15   Q.   Well, Professor Sun pointed to the same document that you

           16   call a test plan and he says it is the report of actual

           17   testing.     So how does that --

           18   A.   It doesn't contain data that was acquired during a test.

           19   So I don't believe it's a test report.

10:46:50   20   Q.   And I'm just trying -- in your opinion, is Professor Sun

           21   not telling the truth?

           22              THE COURT:     All right.     The question is

           23   objectionable, whether -- the jury will determine the

           24   credibility of a particular witness.

10:47:04   25              Rephrase the question.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 30 of 129 PageID #:62455
                                           Wicker - cross by Cloern
                                                                                           5233

            1   BY MR. CLOERN:

            2   Q.   Do you have any other evidence to contradict Professor

            3   Sun's testimony, other than your statement that that

            4   document --

10:47:12    5               THE COURT:    That question is too broad, too vague.

            6   BY MR. CLOERN:

            7   Q.   So at the time that G.S. Kok got to Hytera, Hytera had

            8   been working on DMR for two and a half years, correct?

            9   A.   Yes.

10:47:36   10   Q.   And do you recall seeing internal documentation from

           11   consultants suggesting that it was time to move from the R&D

           12   phase into the commercialization phase for DMR at Hytera?

           13   A.   Yes, yes, I do.

           14   Q.   And G.S. Kok came over to Hytera during that move to

10:48:01   15   commercialization as product manager, head of DMR, correct?

           16   A.   That's when he came over, if I recall correctly, March

           17   2008 and was put in charge of all of DMR.

           18   Q.   But there was no DMR business at the time, correct?

           19   A.   No.    There was nothing to sell.

10:48:19   20   Q.   So G.S. Kok was put in charge of a project, the DMR

           21   project, trying to finish the commercialization of the R&D

           22   work that had been done prior to his arrival?

           23   A.   I would say it was more than commercialization.              It was

           24   still in a development phase.          There was a significant number

10:48:36   25   of things that had to be done.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 31 of 129 PageID #:62456
                                           Wicker - cross by Cloern
                                                                                           5234

            1               I would not include, for example, eliminating an

            2   FPGA, writing new code for DSP.          That doesn't sound like

            3   commercialization.       That sounds like development to me.

            4   Q.   G.S. Kok was put in charge of the DMR project?

10:48:53    5   A.   That's correct.

            6   Q.   Three levels below Mr. Chen, according to Mr. Yuan?

            7   A.   According to his testimony on direct, that's correct.

            8   Q.   Two levels below vice-presidents of the company?

            9   A.   That's what his testimony asserted.

10:49:20   10               MR. CLOERN:     Mr. Montgomery, can you pull up

           11   PDX-20.36, please, and PDX-20.37.

           12   BY MR. CLOERN:

           13   Q.   These are slides you showed on your direct?

           14   A.   That's correct.

10:49:38   15   Q.   And the documents that you show here, with I think two

           16   exceptions, they're all in the files of Peiyi Huang, Sam and

           17   Y.T., correct?

           18   A.   There is a few exceptions, but generally speaking, yes.

           19   Q.   The two exceptions being the neo_p21 and the VOX document.

10:50:05   20               But the rest were just in the files of the four

           21   ex-Motorolans, Peiyi, Sam, G.S. and Y.T., correct?

           22   A.   And just so we're clear, you're talking about the original

           23   document, the one that still says "Motorola."

           24   Q.   Yes.

10:50:18   25   A.   Not the documents that have been rebranded.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 32 of 129 PageID #:62457
                                           Wicker - cross by Cloern
                                                                                           5235

            1   Q.   Yes.

            2   A.   I agree.

            3   Q.   And the neo_p21 document, that was in the files of

            4   Hyterans with "Motorola" label on it, but that shows up in

10:50:37    5   2016 and wasn't on a Compass log, correct?

            6   A.   Roughly 2016.      I don't remember the exact date.          But yes,

            7   that sounds right.

            8   Q.   And were you here for the testimony that that neo_p21

            9   document, a very similar Motorola specification, also not

10:50:55   10   marked as "confidential, only internal use," was being sent

           11   around by one of Motorola's suppliers, you were here for that

           12   called, Tianma?      You were here for that testimony?

           13   A.   Yes, yes, I do recall that.

           14   Q.   And the only other exception, the VOX document, the

10:51:12   15   Motorola confidentiality had been deleted by Peiyi while she

           16   was at Motorola five years earlier?

           17   A.   That would be the one where it still appears in track

           18   changes.     I think that's right, yes.

           19               MR. CLOERN:     Mr. Montgomery, can you pull up

10:51:34   20   DSX-0006.

           21   BY MR. CLOERN:

           22   Q.   And that's what Mr. Grimmett pointed out in his DSX-6,

           23   correct, basically just these same points?

           24   A.   Yes.    I think that's right.

10:51:46   25   Q.   And, in fact, when Hytera discovered these files, the
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 33 of 129 PageID #:62458
                                           Wicker - cross by Cloern
                                                                                           5236

            1   Motorola labeled documents in the files of the ex-Motorolans

            2   at Hytera, G.S., Sam, Y.T., Peiyi, you understand that these

            3   documents were immediately quarantined?

            4   A.   Well, first off, it's my understanding that Hytera

10:52:10    5   produced these.      In other words, Hytera in the course of the

            6   litigation produced these, and the metadata showed that they

            7   were in those folks' repositories.

            8              So it was actually produced by Hytera.            And I think

            9   that's it, yes.

10:52:26   10   Q.   So Hytera conducted an investigation?

           11   A.   That's right.

           12   Q.   Found these documents, these Motorola documents in the

           13   files of the ex-Motorolans, produced them to Motorola in this

           14   case and then immediately quarantined them?

10:52:40   15   A.   I don't know whether they're quarantined.

           16   Q.   Well, you relied -- you read depositions in this case?

           17   A.   Yes, I did.

           18   Q.   Including the deposition of Jim Luo?

           19   A.   Yes, I did.

10:52:52   20   Q.   And in his transcript, page 23, line 20, he testifies:

           21              "So besides her," referring to Shen Juan, "no other

           22   engineer, nobody has ever looked at the source code again.

           23   And even she herself never looked at it again."

           24              Right?    You understand that Jim Luo testified that no

10:53:21   25   Hytera engineer ever saw these documents found in the
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 34 of 129 PageID #:62459
                                           Wicker - cross by Cloern
                                                                                           5237

            1   ex-Motorolans?      He testified to that at his deposition, with

            2   the exception of Shen Juan, which we'll talk about in one

            3   second.

            4   A.   That's what he said.

10:53:35    5   Q.   And Chen Juan is the engineer that Mr. Luo asked to look

            6   at the code recovered from Peiyi Huang's computer to confirm

            7   that it in fact was the code that the lawyers were looking

            8   for, correct?

            9   A.   That sounds right.

10:53:53   10   Q.   So when it says here "still in files," you understand that

           11   a defendant in a lawsuit, they're not allowed to delete files?

           12   A defendant has to hold on to them?

           13   A.   That's right.

           14   Q.   And you understand that virtually all of what was on Peiyi

10:54:32   15   Huang's laptop, Peiyi Huang, the forensic log showed that

           16   Peiyi Huang had deleted back in 2013?

           17   A.   I remember there being 2013 dates with some of the -- with

           18   much of the material she tried to eliminate.              But there was a

           19   lot of unrecoverable material on the laptop.              So there wasn't

10:54:54   20   a complete record of everything that happened on the laptop.

           21   Q.   And nothing -- the forensic recovery doesn't show anything

           22   being deleted since the lawsuit was filed?

           23   A.   That's correct.

           24   Q.   There was also some other, I think, discussion in your

10:55:16   25   direct about some emails not existing?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 35 of 129 PageID #:62460
                                           Wicker - cross by Cloern
                                                                                           5238

            1   A.   That's right.

            2   Q.   Not sure how a document ended up in Roger Liang's files?

            3   A.   That's right.      There was no record of what he was cutting

            4   and pasting from ever being sent to him or his ever having

10:55:34    5   downloaded it.

            6   Q.   And there is a Motorola document and a Hytera document

            7   with the same paragraph in it, and that paragraph ended up in

            8   Roger Liang's email, right?

            9   A.   That's right.

10:55:44   10   Q.   And the only document found in Roger Liang's files was the

           11   Hytera version, correct?

           12   A.   That's right.      And there was a date of, I believe it was

           13   2011, as to when he received it, which was several years after

           14   he sent the email from which he excerpted material.

10:56:01   15   Q.   And the Motorola document that contains the same language,

           16   that was only found in Sam Chia's files, not in Roger Liang's

           17   files, correct?

           18   A.   That's right.

           19   Q.   But your concern is that there is not an email showing how

10:56:17   20   the Hytera document ended up in Roger Liang's files, correct?

           21   A.   Either one, the original Motorola document or the Hytera

           22   document that copied it, there is no record of his having

           23   received one of those documents.           So it's not clear how he

           24   could have been cutting and pasting from it.              And the point is

10:56:35   25   that there is a lot of information that is missing.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 36 of 129 PageID #:62461
                                           Wicker - cross by Cloern
                                                                                           5239

            1   Q.   Do you have -- have you -- you get emails?

            2   A.   I certainly do.      Too many.

            3   Q.   And you're not, you're not -- you've deleted some.

            4   Probably yesterday you deleted an email, right?

10:56:58    5   A.   I deleted email this morning.

            6   Q.   And you're not, you're not -- I assume no one is suing you

            7   right now, right?

            8   A.   No one is suing me.

            9   Q.   So you're not under any litigation hold not to delete

10:57:11   10   emails?

           11   A.   That's correct.

           12   Q.   And from 2008 'til 2017, no one was suing Hytera, right,

           13   or on these issues?

           14   A.   Not that I know of.

10:57:20   15   Q.   Motorola brought its lawsuit in 2017.

           16   A.   That's right.

           17              I should point out though that Cornell keeps track of

           18   everything that happens on their email server.              So there would

           19   be a record of my deleting, for example, the email I received

10:57:32   20   this morning.

           21   Q.   All the way back to 2008?

           22   A.   That, I don't know.       I don't know how far back Cornell

           23   goes.

           24   Q.   Not all companies keep all data going back in time without

10:57:48   25   limit, do they?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 37 of 129 PageID #:62462
                                           Wicker - cross by Cloern
                                                                                           5240

            1   A.   They don't.     But the point is that Hytera had records of

            2   some email being transmitted and received in 2008.               The

            3   question is why is the rest of it missing.

            4   Q.   Could it be that 10 years ago emails were deleted and in

10:58:10    5   the ordinary course of business companies don't keep deleted

            6   emails for a decade?

            7   A.   That could be.

            8   Q.   In fact, most companies don't keep deleted material for a

            9   decade, isn't that right?

10:58:21   10   A.   I don't know that.

           11   Q.   That's not consistent with IT best practices, is it?

           12   A.   Ten years is a long time.

           13   Q.   And you profess to know something about IT practices,

           14   right?    You testified about your general knowledge about

10:58:35   15   ClearCase IT and Compass IT, right?

           16   A.   That's correct.

           17   Q.   Information technology?

           18   A.   Exactly.

           19              MR. CLOERN:      Mr. Montgomery, can we look at please

10:58:46   20   PDX-20.27.

           21   BY MR. CLOERN:

           22   Q.   So you're showing on the right a Hytera application,

           23   correct?

           24   A.   That's right.

10:58:56   25   Q.   The Hytera powerup application?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 38 of 129 PageID #:62463
                                           Wicker - cross by Cloern
                                                                                           5241

            1   A.   That's right.

            2   Q.   And the code in blue, you don't have any issue with the

            3   code that you've highlighted in blue?

            4   A.   No.   For example, the top is the revision history.              That's

10:59:14    5   just talking about several Hytera engineers that have been

            6   working on this.

            7   Q.   The code in green, that's from the application template,

            8   correct?

            9   A.   That's right.

10:59:29   10   Q.   And so that's not code that -- let me back up for a

           11   second.

           12              These folks right here, Long Baiyan, Zheng Xiahohua,

           13   A. King, these are listed as authors of this application,

           14   correct?

10:59:51   15   A.   That's right.

           16   Q.   And so this code in green, you're not suggesting that

           17   these three non-ex-Motorolan Hytera coders got this code in

           18   green directly from Motorola-badged code, correct?

           19   A.   No.   What I'm suggesting is they got it from the template.

11:00:08   20   Q.   And that template was prepared either by Y.T. or Peiyi,

           21   correct?

           22   A.   I believe that's what the evidence shows, yes.

           23   Q.   Where they took a Motorola application, stripped out all

           24   the code, left sort of the outline, the format, and said:

11:00:25   25   Modify your applications that exist and going forward write
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 39 of 129 PageID #:62464
                                           Wicker - cross by Cloern
                                                                                           5242

            1   future applications in this format, correct?

            2   A.   Well, they did leave some code in.           For example, what we

            3   see here, what they left in was the portions of the

            4   application framework that Motorola had created that, for

11:00:42    5   example, moves messages around.          We talked about an example

            6   yesterday.

            7   Q.   And the reason to format an application in this fashion is

            8   so that it will work with the RAF library, correct?

            9   A.   Among other things, yes.

11:00:54   10   Q.   But you're pointing at also this code that you've

           11   highlighted in yellow at the bottom of the powerup.cpp Hytera

           12   app, correct?

           13   A.   That's right.

           14   Q.   And you're not suggesting, are you, that these Hytera

11:01:15   15   engineers that wrote this app got this code that you've

           16   highlighted in yellow around lines 216 to 224 of the Hytera

           17   powerup app, you're not suggesting they took that directly

           18   from Motorola badge code, are you?

           19   A.   Well, what the evidence shows is that, for example, let's

11:01:40   20   take Set_RTC_user_ID.        That starts with VR in the Motorola

           21   software.     That stands for VRIS.        And what we've seen is that

           22   VRIS has been rebranded as RAPIS.

           23               So here we see RAPIS_set_user_ID.          So they had this

           24   code in front of them while they were writing what is on the

11:02:01   25   right.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 40 of 129 PageID #:62465
                                           Wicker - cross by Cloern
                                                                                           5243

            1                Now, if you are asking me whether they had the

            2   Motorola branded version or a rebranded version, that, I don't

            3   know.    But this code was in front of them, this code, when

            4   they wrote this code (indicating).

11:02:13    5   Q.   And you're positive of that?

            6   A.   It's beyond coincidence.         We look at Set_User_ID,

            7   RT_user_stamp, set_user_ID, user_stamp.            It's in the same

            8   order, it's doing the same things.           That's not a coincidence.

            9   Q.   I just want to make sure the record is 100 percent clear.

11:02:36   10   You're positive that these authors, the three authors listed

           11   on Hytera's app powerup.cpp had this code from Motorola's

           12   powerup app from lines 930 to 938, the authors of Hytera's

           13   power app had the codes from line 930 to 938 from Motorola's

           14   powerup app in front of them when they wrote Hytera's app?

11:03:07   15   That's your testimony?

           16   A.   My testimony is that whoever wrote this code had this code

           17   in front of them (indicating).

           18   Q.   Let's look at line 221 of the Hytera code.             It says RAPIS,

           19   RAPIS_stoptimer.       Do you see that?

11:03:32   20   A.   Yes, I do.

           21   Q.   Now, that doesn't appear anywhere in the Motorola code on

           22   the left, does it?

           23   A.   It's not in the excerpt I've got on the demonstrative, no.

           24   Q.   Now look at line 936 of the Motorola code.

11:03:47   25   A.   Okay.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 41 of 129 PageID #:62466
                                           Wicker - cross by Cloern
                                                                                           5244

            1   Q.   It says VR write RTC timer.         Then there is a parenthetical

            2   PWRUpGetTimerHandle, and then another parenthetical, PWRUPADB,

            3   and then PWRUpGetDEVDelayDuration (PWRUPADB) another

            4   parenthetical.

11:04:25    5              That's not -- that what I just read from the Motorola

            6   code that you've highlighted in yellow, that's not in the

            7   Hytera code on the right, is it?

            8   A.   No, it's not.

            9   Q.   Look at line 220 of the Hytera code.             It has a hard-coded

11:04:41   10   5,000 value?

           11   A.   That's right.

           12   Q.   Do you see that right there (indicating)?             That's not in

           13   the Motorola code, is it?

           14   A.   Well, what happened here was that if we look at the set

11:04:54   15   timer, or the set time -- excuse me, it's left as a variable.

           16   And so what's happened, instead of using a variable, allowing

           17   that number to be different, it's been hard-coded as 5,000.

           18   So it has been modified.

           19   Q.   There is three functions in the Motorola code and four

11:05:17   20   functions in the Hytera code, correct?

           21   A.   Again, in these excerpts, that's right.

           22   Q.   Well, these are the excerpts that you compared --

           23   A.   That's right.

           24   Q.   -- and said they weren't copied?

11:05:25   25   A.   Well, it clearly shows copying, yes.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 42 of 129 PageID #:62467
                                           Wicker - cross by Cloern
                                                                                           5245

            1   Q.   But you don't dispute the four differences that I've just

            2   gone over?

            3   A.   There is certainly differences.          The engineers looking at

            4   the Motorola code made modifications.

11:05:36    5   Q.   Motorola has a function called "write," but Hytera

            6   doesn't, correct?

            7   A.   That's right.      Again, in this portion of the code.

            8   Q.   Okay.    But you still think 100 percent, without a doubt,

            9   that the code that you've highlighted in yellow from 216 to

11:05:54   10   224 line on Hytera's powerup app, that whoever wrote that had

           11   the code from line 930 to 938 from Motorola's powerup app in

           12   front of them?

           13   A.   Yes.

           14   Q.   Okay.    I am handing you PTX-1862MMMM.

11:06:12   15                MR. CLOERN:    Your Honor, may we approach?

           16                THE COURT:    Yes.

           17   BY MR. CLOERN:

           18   Q.   Is this Hytera source code?

           19   A.   Yes, it is.

11:06:22   20   Q.   And this is an excerpt from previously admitted PTX-1862,

           21   which is Hytera source code?

           22   A.   Yes, it is.

           23                MR. CLOERN:    Your Honor, we'd move to admit.

           24                MR. BROWN:    No objection, Your Honor.

11:06:32   25                THE COURT:    It is received and may be published.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 43 of 129 PageID #:62468
                                           Wicker - cross by Cloern
                                                                                           5246

            1           (PTX-1862 was received in evidence.)

            2               MR. CLOERN:     Mr. Montgomery, can you please pull up

            3   PTX-1862MMMM.

            4   BY MR. CLOERN:

11:06:41    5   Q.     This is a raPIS header file, correct?

            6   A.     It's .h.   So what this tells me is this header file has

            7   some basic definitions that are going to be available to other

            8   source code.

            9               MR. CLOERN:     Mr. Montgomery, can you please pull up

11:07:05   10   page 3, lines 81 to 95, and put that alongside PDX-20.27 and

           11   blow up the yellow highlighted code from the Hytera powerup

           12   app.

           13   BY MR. CLOERN:

           14   Q.     Now, the Hytera powerup app, it interacts with raPIS,

11:07:27   15   doesn't it?

           16   A.     It certainly does.

           17   Q.     And there has been testimony in this case about how when a

           18   programmer creates a layer such as the hardware abstraction

           19   layer or the operating system abstraction layer or the

11:07:44   20   application layer or a common services layer like raPIS, that

           21   there must be interfaces between those layers, correct?

           22   A.     That's right, because to have a well-defined layer, you

           23   want them communicating with each other in a well-defined way,

           24   otherwise they start to merge together and you don't get the

11:08:03   25   benefits of the layering.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 44 of 129 PageID #:62469
                                           Wicker - cross by Cloern
                                                                                           5247

            1   Q.   And where does a coder go to find out how to interface

            2   with a layer like raPIS?

            3   A.   I would go to a document that specifies the interface.

            4   Q.   Like a header file?

11:08:14    5   A.   Well, that would be the next level.           In other words, you

            6   learn about the interface from a document, and then you go and

            7   look at code that's been written to provide definitions for

            8   that interface.

            9   Q.   So if you want to know the definitions for the interface,

11:08:28   10   and you're coding an app, you go to the header file so you can

           11   see exactly how to interface with that app, right?

           12   A.   That's right.      But, again, there would be backup

           13   documentation.

           14   Q.   And the header file for raPIS is PTX-1862MMMM.              And we're

11:08:58   15   looking at page 3, lines 81 through 95, on the screen.                Do you

           16   see that?

           17   A.   Yes, I do.

           18   Q.   And on the left is the Hytera powerup app from your slide

           19   that you testified as to lines 216 through 224, whoever wrote

11:09:20   20   those had to be looking at Motorola code directly, right?

           21   A.   I said they had to be looking at Motorola code.              So yes,

           22   they could have had an intermediate version that they were

           23   looking at, but they were looking at Motorola code.

           24   Q.   The code on the left in that Hytera powerup app is simply

11:09:38   25   interfacing as dictated by the raPIS header file, this code in
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 45 of 129 PageID #:62470
                                           Wicker - cross by Cloern
                                                                                           5248

            1   the raPIS header file, correct?

            2   A.   That's right, which is also Motorola code.

            3               MR. CLOERN:     So, but let's look at the raPIS header

            4   file, please.      Can you just call up the front of it,

11:09:57    5   Mr. Montgomery, go back to page 1.

            6   BY MR. CLOERN:

            7   Q.   This is Hytera code, right?         It says "Hytera" at the top

            8   of it?

            9   A.   Yes.    It does say "Hytera."

11:10:07   10   Q.   This is a file that was written by Y.T. that you contend

           11   is copied from Motorola code, correct?

           12   A.   Yes, it does contain Motorola code.

           13   Q.   And Ms. Frederiksen-Cross and Mr. Grimmett, both of

           14   Hytera's technical experts, testified that in fact the

11:10:30   15   interfaces between some of the layers that were proposed by

           16   Y.T., that those are in Ms. Frederiksen-Cross's 4 percent,

           17   right?

           18   A.   Yes, that's correct, that they agreed that it was copied

           19   code.

11:10:43   20   Q.   And an application such as the powerup app that you put on

           21   your slide --

           22               MR. CLOERN:     Can we see that slide again, please?

           23   BY MR. CLOERN:

           24   Q.   This application is interacting with raPIS in connection

11:11:02   25   to --
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 46 of 129 PageID #:62471
                                           Wicker - cross by Cloern
                                                                                           5249

            1              MR. CLOERN:      Can you bring up page 3?

            2   BY MR. CLOERN:

            3   Q.   -- the header file definitions for interfacing with raPIS,

            4   correct?

11:11:12    5   A.   That's right.

            6   Q.   And that's exactly what these Hytera coders were looking

            7   at was other Hytera code, which is what every coder would look

            8   at to interface with another layer, you are going to go to the

            9   header file?

11:11:28   10   A.   You are calling it Hytera code, but it was originally

           11   Motorola code.      I agree it says "Hytera" at the top.            But as

           12   all of the experts, technical experts agree, this material

           13   came from Motorola.

           14   Q.   And I hope that the focus of my questions is clear.               If

11:11:44   15   it's not, let me clarify.

           16              We talked about yesterday that it's important to

           17   distinguish that a Hytera coder, whether that Hytera coder is

           18   looking at, directly at Motorola code that says "Motorola" on

           19   it or is looking at code that says "Hytera" on it but that

11:12:04   20   Y.T. has already modified.

           21   A.   I see the distinction now.

           22              I call it Motorola code when it came from Motorola.

           23   In other words, if this chunk came from Motorola, I call it

           24   Motorola code.

11:12:15   25              But if you are asking whether I know for a fact that
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 47 of 129 PageID #:62472
                                           Wicker - cross by Cloern
                                                                                           5250

            1   it said "Motorola" at the top when those three engineers were

            2   writing the final version, that, I don't know.

            3   Q.   Well, you have an -- you offered an opinion in this case

            4   that the knowledge of the blatant use of Motorola code was

11:12:35    5   widespread throughout Hytera, right?

            6   A.   That's correct.

            7   Q.   And so wouldn't you agree then it's important that you not

            8   confuse this distinction?

            9   A.   I actually don't think it's important, because when Y.T.

11:12:52   10   Kok is sending out code, large amounts of code, when he's been

           11   at the company for only a few months, it's clear where it came

           12   from, whether it says "Motorola" at the top or not.

           13   Q.   What, what evidence are you talking about that Y.T. sent

           14   out large amounts of code?

11:13:15   15   A.   You just told me that -- we just agreed, I should say,

           16   that this header document was produced by Y.T. Kok.

           17   Q.   Yes.    That's one, one header file that was produced by

           18   Y.T. Kok.

           19   A.   That's right.      And if we look at the date of production

11:13:34   20   for the Hytera code on the right here, if I remember

           21   correctly, it's in 2008 or early 2009.            There is a lot

           22   happening really quickly.

           23   Q.   There has been no evidence offered in this case, wouldn't

           24   you agree, about the number of files that Y.T. Kok wrote and

11:14:10   25   the time period in which Y.T. Kok wrote them?              You haven't
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 48 of 129 PageID #:62473
                                           Wicker - cross by Cloern
                                                                                           5251

            1   done that analysis, correct?

            2   A.   I have not counted them, that's correct.

            3   Q.   So you haven't quantified how much code Y.T. wrote within

            4   a certain period of time showing up at Hytera to make a point

11:14:28    5   that someone should have noticed Y.T. was writing code too

            6   fast?

            7   A.   I didn't count the number of lines, no.

            8   Q.   Okay.    I'd like to hand you previously admitted

            9   PTX-1862SSS.      This is a Hytera source code file called

11:14:58   10   DPS_A_PL_control.cpp.        And I'll direct you to page 12, lines

           11   704 to 708.     Do you see that?

           12   A.   Yes, I do.

           13   Q.   And do you remember, I asked you questions yesterday about

           14   whether analog noise suppression, whether Hytera had a

11:15:20   15   separate analog noise suppression and did not use DMR DSP

           16   library for that?

           17   A.   Yes.

           18   Q.   So I'll just ask again.        Do you agree that Hytera does not

           19   use the DMR DSP library for analog noise suppression?

11:15:49   20                Actually, I can direct you to lines 707, there is a

           21   reference to noise supp.

           22   A.   Yes.

           23   Q.   And that's the noise suppression function in DMR DSP

           24   library?

11:16:01   25   A.   That's correct.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 49 of 129 PageID #:62474
                                           Wicker - cross by Cloern
                                                                                           5252

            1   Q.   And there is, looking at line 704, there is a reference to

            2   nosuppressflag?

            3   A.   That's right.

            4   Q.   And if that's set to 1, then line 707 is not compiled into

11:16:10    5   the product, right?

            6   A.   That's right.      You can think of this as basically turning

            7   this on and off.       So sometimes it can be used, sometimes it's

            8   not used.     So yes, there is a situation in which it's not

            9   used.

11:16:23   10   Q.   And every reference to noisesupp in Hytera's code has that

           11   same condition, correct?

           12   A.   That's my recollection, that's right.

           13   Q.   So it's always set to 1 and it's not used?

           14   A.   I don't know that it's always set to 1.            But if it is set

11:16:38   15   to 1, it's not used.

           16   Q.   You are being handed PTX-1862FFFF.           This is Hytera source

           17   code in a file called DSP_public process.h.             do you agree this

           18   is Hytera source code?

           19   A.   Yes.    Well, it's branded Hytera.

11:16:59   20   Q.   And it's from Hytera source code production PTX-1862?

           21   A.   That's correct.

           22               MR. CLOERN:     Your Honor, we move to admit.

           23               MR. BROWN:    No objection, Your Honor.

           24               THE COURT:    It is received and may be published.

11:16:45   25           (PTX-1862FFFF was received in evidence.)
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 50 of 129 PageID #:62475
                                           Wicker - cross by Cloern
                                                                                           5253

            1   BY MR. CLOERN:

            2   Q.   If you go to page 3, line 83, that setting,

            3   nosuppressflag, it's set to 1, correct?

            4   A.   That is correct.

11:17:18    5   Q.   And you're not aware of any case anywhere in the Hytera

            6   code where there is a setting other than 1?

            7   A.   Not that I can recall sitting here, no.

            8   Q.   And 1 means that noise suppression isn't used?

            9   A.   That's right.

11:17:36   10   Q.   Okay.    Let's turn back to where we were at the end of

           11   yesterday.

           12                MR. CLOERN:    Mr. Montgomery, can you please pull up

           13   PDX-2 0.8.

           14   BY MR. CLOERN:

11:17:54   15   Q.   Yesterday I handed you previously admitted PTX-1862.                  And

           16   for the record these are PTX-1862JJJJ, PTX-1862KKKK and

           17   PTX-1862LLLL.

           18                These are all source code files from Hytera's code,

           19   correct?

11:18:10   20   A.   That's right.

           21   Q.   Now, let's look at PTX-1862KKKK, page 2, line 60.

           22                And do you see a function called MenuItemGetNextMenu?

           23   A.   Yes, I do.

           24   Q.   And it pulls up the next menu on the screen.              That's what

11:18:37   25   it does, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 51 of 129 PageID #:62476
                                           Wicker - cross by Cloern
                                                                                           5254

            1   A.   That's right.      If you go up a little bit, this is part of

            2   the overall menu table manager.          And so what this would do is

            3   it gets the previous menu.

            4   Q.   And that's used 1800 times in the code?

11:18:55    5   A.   I don't know that.       It certainly may be true.

            6   Q.   But you don't dispute it?

            7   A.   I have no reason to dispute it.

            8              MR. CLOERN:      Can you go back to PDX-20.8.

            9   BY MR. CLOERN:

11:19:17   10   Q.   You pointed out that there are 1300 references to the log

           11   entry InAppMessageQueue file, right?

           12   A.   That's correct.

           13   Q.   And that's a file in the RAF library, correct?

           14   A.   That's correct.

11:19:29   15   Q.   And you were making that point to try to show how

           16   important this file in the copied RAF library is, correct?

           17   A.   Well, that was certainly one of the reasons.              I think the

           18   point I was also trying to make was simply counting lines is

           19   not a good approach to determining how important a piece of

11:19:42   20   code is.

           21              So here we've got a mere 44 lines, but it's being

           22   referenced 1300 times.        In fact, it's a necessary part, as I

           23   described, of the application framework.              So that was the

           24   point.

11:19:56   25   Q.   Well, we just looked at about five or six lines that are
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 52 of 129 PageID #:62477
                                           Wicker - cross by Cloern
                                                                                           5255

            1   referenced 1800 times, correct?

            2   A.   And that's certainly the case.          So in order to figure out

            3   how important they are, we see what they do and then follow

            4   through.     We don't simply count the lines.

11:20:09    5   Q.   And the other two files I just added, I just provided you,

            6   would it surprise you to learn that PTX-1862JJJJ, page 11,

            7   line 6625 to the end, there is a function called

            8   RCDB_readbytes, and that function is used nearly or referenced

            9   2500 times in Hytera's code?

11:20:39   10   A.   That would not surprise me.

           11   Q.   And that's just reading bytes from data, right?

           12   A.   That's right.      If I remember correctly, this has to do

           13   with presenting things to the screen, which would of course be

           14   used quite a bit.

11:20:53   15   Q.   So GetNextMenuItem, that's just getting the next menu

           16   item.    It's something that happens a lot, but it's not

           17   something remarkable?

           18   A.   Well, it's important to the user interface.             But yes, it's

           19   used a lot.

11:21:07   20   Q.   It's getting the next whatever is on the screen that's in

           21   the next, the next menu, that's what you are going to do, you

           22   are going to get the next menu?

           23   A.   Exactly right.

           24   Q.   And the other one that we looked at from PTX-1862JJJJ,

11:21:20   25   that's just reading another byte of data.             That's as basic as
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 53 of 129 PageID #:62478
                                           Wicker - cross by Cloern
                                                                                           5256

            1   it gets, right, reading a byte of data?

            2   A.   It's fundamental, yes.

            3   Q.   2500 times in the code?

            4   A.   That makes sense.

11:21:31    5   Q.   And down on line 678 on page 12 there is a call to a

            6   function called MEMCPY.        That copies data to memory, right?

            7   A.   Yes.

            8   Q.   That's used more than 4,000 times in Hytera's code, right?

            9   A.   Yes.    That's obviously, writing things to memory is

11:21:51   10   fundamental to virtually everything that happens on a digital

           11   device.

           12   Q.   And none of the ones I just talked about are copied?                  None

           13   of them you allege are copied?

           14   A.   I'd have to check my appendix C.           But I don't recall

11:22:04   15   saying that these were copied.          These are fundamental.

           16   Q.   So these functions we just discussed, they're reading and

           17   writing from memory, basic, like you said, right?

           18   A.   That's right.

           19   Q.   Pulling up windows and menus, basic, like you said, right?

11:22:27   20   A.   That's right.

           21   Q.   They're called thousands and thousands of times, right?

           22   A.   That's correct.

           23   Q.   Because they do basic stuff, correct?

           24   A.   That's right.

11:22:34   25   Q.   Just like the file you showed on PDX-20.8, which is called
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 54 of 129 PageID #:62479
                                           Wicker - cross by Cloern
                                                                                           5257

            1   1300 times or referenced 1300 times?

            2   A.   Noting the registering of a message in the app queue is

            3   fundamental to a specific architecture.            It's more than a

            4   general writing to memory.         So I would not agree with your

11:23:01    5   premise.     But I do agree that it's called 1300 times -- or

            6   excuse me, it's referenced 1300 times.

            7   Q.   But being referenced 1300 times alone doesn't prove that

            8   it's critical to the radio, does it?

            9   A.   I don't agree with that.

11:23:20   10   Q.   Well, at least then you'd agree all this other stuff is

           11   critical to the radio?

           12   A.   It's all important to the functionality, that's right.

           13   Q.   The stuff you just called basic?

           14   A.   Yes.

11:23:29   15   Q.   Reading and writing from memory, you'd agree those are

           16   things any computer programmer would know how to do?

           17   A.   That's certainly true.        I agree with that.

           18   Q.   And those things are called thousands of times?

           19   A.   That's right.      Again, you know, writing to memory and

11:23:46   20   reading from memory is fundamental to a digital system.

           21   Q.   So just looking at this number doesn't tell you how

           22   important it is, does it?

           23   A.   It's certainly an indication.          But you'd also look at what

           24   the 44 lines do, how they fit into an overall architecture,

11:24:01   25   which in this case is Motorola's application framework.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 55 of 129 PageID #:62480
                                           Wicker - cross by Cloern
                                                                                           5258

            1   Q.   You read Mr. Zetzl's deposition?

            2   A.   Yes, I did.

            3   Q.   And he testified, he was asked to weigh the relative

            4   importance of different parts of the code, right?

11:24:48    5   A.   Yes, he was.

            6   Q.   And he testified that all the parts of the code are

            7   important, right, because you take one out, it's not going to

            8   work?

            9   A.   Yes, he did say that.

11:24:57   10   Q.   On direct you stated that Ms. Frederiksen-Cross did not do

           11   any evaluation of whether the 4 percent of code was valuable

           12   or not.    Is that fair?

           13   A.   What I said was she did not investigate how important that

           14   4 percent was and discuss whether or not, you know, it formed

11:25:35   15   the overall framework of the digital functionality of the

           16   system.

           17   Q.   Well, Ms. Frederiksen-Cross did relate the 4 percent of

           18   copied code to the asserted trade secrets, correct?

           19   A.   Yes, she did.

11:25:50   20   Q.   And so did Mr. Grimmett, right?

           21   A.   I don't remember him going into that level of detail.                 But

           22   he did allude to it.

           23   Q.   They explained that the copied code from the applications,

           24   which is the template, and that related to the application

11:26:06   25   layer trade secret?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 56 of 129 PageID #:62481
                                           Wicker - cross by Cloern
                                                                                           5259

            1   A.    That's certainly true.

            2   Q.    And that the RAF library was the application framework and

            3   that related to the ergonomic trade secret?

            4   A.    They did say that, yes.

11:26:15    5   Q.    And they talked about how for VRIS and HAL and OSAL, that

            6   essentially in their view, the actual hardware abstraction or

            7   operating system abstraction code or the services inside the

            8   VRIS common service layer, that those aren't accused of being

            9   copied, it's primarily the interfaces between those layers,

11:26:44   10   right?    They described their view on that?

           11   A.    They did describe their opinions, yes.

           12   Q.    And both Ms. Frederiksen-Cross and Mr. Grimmett testified

           13   that in their view, hardware abstraction layers, operating

           14   system abstraction layers, common services layers, application

11:27:08   15   frameworks a/k/a ergonomic layer and application layers, that

           16   those are basic software architecture concepts that have been

           17   in textbooks for decades that average programmers know how to

           18   do.   That was their position, right?

           19   A.    Their position was that the notion of, for example, an

11:27:32   20   ergonomic manager is something that's been around for a while.

           21              I don't believe they said that the specific Motorola

           22   approach had been around or had been public, or at least they

           23   showed no evidence of that.

           24   Q.    Well, actually, Mr. Grimmett and Ms. Frederiksen testified

11:27:50   25   that they didn't see, for example, anything about Motorola's
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 57 of 129 PageID #:62482
                                           Wicker - cross by Cloern
                                                                                           5260

            1   operating system abstraction layer that distinguished it from

            2   the basic way that any average programmer would code an

            3   operating system abstraction layer.           That was their testimony.

            4   A.   I do remember that they said that.

11:28:13    5   Q.   So there is nothing beyond, in the code implementation

            6   beyond what's generally known?

            7   A.   I don't agree with that.         That's what they said.        I think

            8   it's wrong.

            9   Q.   I understand.      But that was their position, right?

11:28:28   10   A.   Yes, it was.

           11   Q.   Sort of like everybody knows how to tie their shoes and

           12   that's commonly understood.         And maybe you could have a

           13   special way to tie your shoes.          But in their view, they didn't

           14   see a special way to tie their shoes, it's just average

11:28:48   15   everyday shoe tying?

           16   A.   That's what they said.

           17   Q.   So then they did address value of the copied code,

           18   correct?

           19   A.   Well, again, you're summarizing their testimony.               They

11:29:04   20   didn't go beyond that.        In other words, they didn't say:

           21   Let's look at the, for example, what I had up on the easel and

           22   let's look at these references.          And look, these references

           23   are teaching how messages come into an application message

           24   queue, and they're being processed in a similar way in this

11:29:19   25   book.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 58 of 129 PageID #:62483
                                           Wicker - cross by Cloern
                                                                                           5261

            1              They didn't do anything at that level of detail.

            2   They simply said:       This is old stuff.

            3   Q.   They pointed to textbooks, right?

            4   A.   They did, but not on that subject.           They simply showed

11:29:28    5   that -- or not in that level of detail.            They said, sure,

            6   people have done message processing before.             And I agree with

            7   that.

            8   Q.   And they talked about, they actually showed very detailed

            9   software architectures, they went through a number of them,

11:29:44   10   public software architectures, correct?

           11   A.   They showed them.       I don't agree they went through them in

           12   detail.

           13   Q.   Along with textbooks, there was discussion of textbooks?

           14   A.   There was discussion of textbooks.

11:29:59   15   Q.   And there was other public disclosures, discussion of

           16   other public disclosures, correct?

           17   A.   There was.

           18   Q.   And Mr. Grimmett actually went a step farther and

           19   quantified the value of the copied Motorola code.               And I just

11:30:25   20   want to see if this is a fair characterization.

           21              Mr. Grimmett testified that the alleged trade secret

           22   code, so, for example, the code for squelch or the code for

           23   carrier detect, that is something that a Hytera radio engineer

           24   would know how to write, but it would take them some time to

11:30:46   25   do so, some number of months, correct?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 59 of 129 PageID #:62484
                                           Wicker - cross by Cloern
                                                                                           5262

            1   A.   Yes, he did say that.

            2   Q.   So it's not, it wasn't an issue in Mr. Grimmett's mind of

            3   whether they could get it done, just how much time it took?

            4   A.   That's what he said.

11:30:58    5   Q.   And do you agree with that?

            6   A.   I don't remember his specific numbers off the top of my

            7   head.    And I did not do an analysis of how long it would take

            8   someone to do these things from scratch.

            9              But generally speaking, I don't think that the Hytera

11:31:16   10   engineers could have come up with compatible, comparable

           11   radio, comparable to Motorola's radios without Motorola's

           12   input --

           13   Q.   You agree that --

           14   A.   -- over a significant period of time.

11:31:30   15   Q.   You agree that squelch, carrier detect, noise suppression,

           16   VOX, all those are asserted as trade secrets in this case,

           17   right?

           18   A.   That's correct.

           19   Q.   And all those are in radios going back decades?

11:31:45   20   A.   Not Motorola's approach, but yes, they are examples of

           21   those technologies in other radios.           It's Motorola's specific

           22   way of doing these things that is a trade secret or a set of

           23   trade secrets.

           24   Q.   But would you agree that every DMR radio has squelch,

11:32:02   25   carrier detect, noise suppression, VOX?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 60 of 129 PageID #:62485
                                           Wicker - cross by Cloern
                                                                                           5263

            1   A.   Certainly a majority.

            2   Q.   And most analog radios have them, right?

            3   A.   Yes.

            4   Q.   There is probably 50-plus radio manufacturers that have

11:32:14    5   implementations of carrier detect, noise suppression, VOX,

            6   squelch, right?

            7   A.   I wouldn't be surprised.         I haven't counted them.        But

            8   there would certainly be quite a few.

            9   Q.   And other than pointing to its specific code

11:32:41   10   implementation, Motorola hasn't defined what differentiates,

           11   for example, its squelch from the other squelches that are out

           12   there?

           13   A.   Well, it's done more than simply talk about the source

           14   code.    We've also talked about documents and Motorola's place

11:33:01   15   within the DMR industry.

           16               I don't recall anyone saying, Well, here is the way

           17   Motorola does it and here is the way these five other

           18   manufacturers do it.

           19               I don't think there was testimony like that.

11:33:11   20   Q.   And that's true for all the trade secrets, right?

           21   A.   I think that's correct.

           22               THE COURT:    Counsel, this might be a good stopping

           23   point.    Members of the jury, return at 12:30.

           24               The witness will return at 12:30.

11:33:28   25           (Recess at 11:34 a.m. to 12:30 p.m.)
Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 61 of 129 PageID #:62486

                                                                                    5264

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 5, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:30 p.m.

     9                              TRIAL - VOLUME 34-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                 and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. AKSHAY DEORAS
                                          MR. BRANDON HUGH BROWN
   15                                555 California Street
                                     Suite 2700
   16                                San Francisco, California 94104
                                     (415) 439-1400
   17
                                     KIRKLAND & ELLIS, LLP
   18                                BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
   19                                333 South Hope Street
                                     Suite 2900
   20                                Los Angeles, California 90071
                                     (213) 680-8400
   21

   22
         Court Reporter:             JENNIFER COSTALES, CRR, RMR
   23                                Official Court Reporter
                                     219 South Dearborn Street, Room 2342
   24                                Chicago, Illinois 60604
                                     (312) 435-5895
   25                                jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 62 of 129 PageID #:62487

                                                                                    5265

     1   APPEARANCES:      (Continued)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. SCOTT M. RICHEY
                                          MR. MICHAEL J. ALLAN
   10                                     MS. JESSICA ILANA ROTHSCHILD
                                          MS. KASSANDRA MICHELE OFFICER
   11                                     MR. BILL TOTH
                                     1330 Connecticut Avenue NW
   12                                Washington, DC 20036
                                     (202) 429-6230
   13
                                     STEPTOE & JOHNSON, LLP
   14                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   15                                Suite 4700
                                     Chicago, Illinois 60606
   16                                (312) 577-1300

   17

   18    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 63 of 129 PageID #:62488
                                           Wicker - cross by Cloern
                                                                                           5266

            1         (Proceedings in open court.         Jury in.)

            2              THE COURT:     Good afternoon, members of the jury.

            3              Please proceed with the witness.

            4              STEPHEN WICKER, PLAINTIFFS' REBUTTAL WITNESS,

12:35:01    5                                 PREVIOUSLY SWORN

            6                          CROSS-EXAMINATION (Resumed)

            7   BY MR. CLOERN:

            8   Q.   Dr.   Wicker, I would like to hand you DTX-5576, DTX-5580

            9   and DTX-5581.

12:35:18   10              MR. CLOERN:      May we approach, Your Honor?

           11              THE COURT:     Yes.

           12   BY MR. CLOERN:

           13   Q.   And these are publicly available product data sheets for

           14   DMR radios for three manufacturers:           Motorola, Simoco and Tait

12:35:46   15   respectively, correct?

           16   A.   Yes, they are.

           17              MR. CLOERN:      Your Honor, we'd like to admit these.

           18              MR. BROWN:     No objection.

           19              THE COURT:     They are received and may be published.

12:35:12   20          (DTX-5576, DTX-5580 and DTX-5581 were received in

           21          evidence.)

           22              MR. CLOERN:      Mr. Montgomery, can you please pull up

           23   PDX-20.52 and 20.53.

           24   BY MR. CLOERN:

12:36:12   25   Q.   Dr. Wicker, you used these two slides yesterday and
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 64 of 129 PageID #:62489
                                           Wicker - cross by Cloern
                                                                                           5267

            1   testified that Mr. Grimmett in his testimony said that

            2   everything in the DMR conformance testing document on the left

            3   is in the DMR standard on the right, correct?

            4   A.    That was Mr. Grimmett's testimony.          This demonstrative was

12:36:37    5   to show that that was not the case, that there was a great

            6   deal of original Motorola material in this document.

            7   Q.    But Mr. Grimmett did not testify that everything in the

            8   DMR conformance testing document here is in fact in the DMR

            9   standard on the right of your PDX-20.52.              He didn't say that,

12:36:59   10   right?

           11   A.    He said something along those lines, that basically what

           12   was in the testing document was from the standard.

           13   Q.    Well, he pointed out some things in the testing document

           14   that were from the standard, correct?

12:37:12   15   A.    Yes, he did.

           16   Q.    But when he was expressly asked, "Is everything in the

           17   public standard?"       He said "No."

           18   A.    If he was asked is everything in the Motorola document in

           19   the public standard, and he said "no," then I would agree with

12:37:29   20   it.

           21   Q.    Okay.   So to be clear, Mr. Grimmett did not say that

           22   everything that's in the Motorola conformance testing document

           23   was in the DMR standard, just to be clear.

           24   A.    Okay.

12:37:40   25   Q.    I'm asking if you agree with that?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 65 of 129 PageID #:62490
                                           Wicker - cross by Cloern
                                                                                           5268

            1   A.   If that was his opinion, then he's correct.

            2   Q.   So did you misunderstand his testimony then?

            3   A.   I was in court when he testified.           And it was my

            4   understanding that he was saying that the Motorola conformance

12:38:02    5   testing document was not something that was of any substance

            6   because it was essentially in the public domain, in part

            7   because of material that was taken from the standard.

            8                If he didn't say that, then that's fine.           But that's

            9   what I heard.

12:38:20   10   Q.   In fact, he expressly testified as to the -- Motorola

           11   identified six documents, right, for its testing trade secret?

           12   A.   Yes, that's correct.

           13   Q.   And as to that set of documents, he specifically

           14   testified, "Now, does the entire set of six documents, is

12:38:41   15   everything in there public and in the standard?"               And his

           16   answer was "No."

           17   A.   Then that's correct.

           18   Q.   Okay.    Now, Mr. Grimmett did testify though that there are

           19   Motorola trade secret documents, documents that Motorola says

12:38:58   20   are trade secrets that are entirely in the public domain,

           21   right?    Just not this one.

           22   A.   He may have said that.        I don't agree with him.

           23                MR. CLOERN:    Mr. Montgomery, can you please pull up

           24   previously admitted DTX-3556.          It's in your binder if you

12:39:19   25   would like to see it.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 66 of 129 PageID #:62491
                                           Wicker - cross by Cloern
                                                                                           5269

            1   BY THE WITNESS:

            2   A.   This is fine.      I'm familiar with this.

            3   BY MR. CLOERN:

            4   Q.   What is this?

12:39:24    5   A.   This is a portion of the DMR standard.            So this is the

            6   ETSI document that explains the interface that's required if

            7   you are going to build a DMR radio.

            8               MR. CLOERN:     And, Mr. Montgomery, can you please pull

            9   up previously admitted DTX-328, please, alongside the ETSI

12:39:44   10   standard.

           11   BY MR. CLOERN:

           12   Q.   So PTX-328, that is a document that Motorola claims is a

           13   trade secret, right?

           14   A.   For a part of the collection of documents that embodies a

12:39:54   15   trade secret, that's right.

           16   Q.   Motorola claims what is in this document, this document is

           17   listed as a trade secret document?

           18   A.   It is a trade secret document, that's correct.

           19   Q.   But everything in this document is in the public domain,

12:40:13   20   is that right?

           21   A.   I don't think that's the case.          Furthermore, the

           22   organization of the material in the document on the left

           23   indicates Motorola's focus, and that would not be in the

           24   public domain.      And as I note here, it's a confidential

12:40:27   25   document.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 67 of 129 PageID #:62492
                                           Wicker - cross by Cloern
                                                                                           5270

            1               MR. CLOERN:     Can we bring up PTX-328, page 2, and put

            2   that next to DTX-3556, page 18.

            3   BY MR. CLOERN:

            4   Q.   Straight out of the standard, right?

12:40:42    5   A.   That's right.      This document on the left does have

            6   figures.     For example, this is the frame, the organization of

            7   the bits that are actually transmitted, and that does come

            8   from the standard.

            9               MR. CLOERN:     Can you put page 3 of PTX-328 next to

12:40:58   10   page 17 of 3556.

           11   BY MR. CLOERN:

           12   Q.   Same thing, right, straight out of the standard?

           13   A.   Yes.    Again, what's shown in the figure is from the

           14   standard.

12:41:07   15   Q.   Let's do one more.       PTX-328, page 5, put that next to

           16   DTX-3556, page 51.       Straight out of the standard, right?

           17   A.   I think you're right.        Yes, it is.

           18   Q.   We can do that --

           19   A.   Again, the figures.       There are figures from the standard

12:41:29   20   in this document.

           21   Q.   We can do that for every page of PTX-328, can't we?

           22   A.   I don't disagree with that.

           23   Q.   And you understand then that this is an issue in the case,

           24   whether it is possible to discern from the four or five

12:41:48   25   documents Motorola points to for each trade secret what in
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 68 of 129 PageID #:62493
                                            Wicker - cross by Cloern
                                                                                           5271

            1   those documents is trade secret and what is public?               You

            2   understand that's an issue for Hytera, right?

            3   A.    I understand that's an issue Hytera has expressed, yes.

            4   Q.    And you would agree that's important so that it can be

12:42:12    5   evaluated whether information that was used was in fact public

            6   information and freely available to be used or is secret and a

            7   trade secret because it derives value from being kept secret?

            8   A.    Yes.   That's an important element of this case.

            9   Q.    And those two things haven't been separated in the

12:42:36   10   documents that Motorola points to, correct?

           11   A.    I don't agree.

           12   Q.    Well, we haven't gone over everything in this document,

           13   have we?     That is, there is stuff we haven't looked at, right?

           14   A.    That's correct.

12:42:49   15   Q.    And we haven't gone through the other 71 documents, have

           16   we?

           17   A.    Not in their entirety, no.

           18   Q.    But the VRIS documents, we did look at some patents in

           19   your cross-examination back in November, and there was

12:43:04   20   material from Motorola's public patents and its VRIS

           21   documentation it claims is a trade secret, right?

           22   A.    That's right.     And as I explained at the time, what the

           23   patents contained was an overall --

           24                THE COURT:   There is no question pending.

12:43:19   25                THE WITNESS:     Pardon me, Your Honor.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 69 of 129 PageID #:62494
                                           Wicker - cross by Cloern
                                                                                           5272

            1              THE COURT:     What is the question?

            2              MR. CLOERN:      Can you read back the question?

            3         (Question read)

            4              THE COURT:     Was that a question or an assertion?

12:43:48    5              MR. CLOERN:      That was a question, Your Honor.

            6              THE COURT:     That was a question?

            7              MR. CLOERN:      Yes, Your Honor.

            8              THE COURT:     Did you understand that question?

            9              THE WITNESS:      Yes, Your Honor.

12:43:55   10              THE COURT:     You may answer.

           11   BY THE WITNESS:

           12   A.   I agreed that we had the discussion, and I was also going

           13   to explain my response at that time.

           14   BY MR. CLOERN:

12:44:03   15   Q.   I'll ask it differently.         The exact same material that is

           16   shown in some of the VRIS documents that Motorola identifies

           17   as a trade secret is also shown in some of Motorola's VRIS

           18   patents, don't you agree?

           19   A.   There is material in the VRIS patents that is also in the

12:44:23   20   VRIS documents.      Now, there is a great deal more in the

           21   documents than is shown in the patent.

           22   Q.   And so you would agree that for the 71 documents Motorola

           23   points to for its 21 trade secrets, you have not gone through

           24   and segregated what is secret from what is public in those

12:44:50   25   documents?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 70 of 129 PageID #:62495
                                            Wicker - cross by Cloern
                                                                                           5273

            1   A.     That's correct.      Within the documents, I have not

            2   distinguished between page by page what is secret and what is

            3   not.

            4   Q.     You were on the stand I think from November 30th to

12:45:20    5   December 2nd or thereabouts?

            6   A.     That sounds right, yes.

            7   Q.     And you gave testimony in your rebuttal case yesterday?

            8   A.     Yes, sir.

            9   Q.     Did you discuss your rebuttal testimony with Motorola's

12:45:31   10   lawyers?

           11   A.     Since I went on the stand yesterday, no.

           12   Q.     How about since you were on the stand in November 30th to

           13   December 2nd, did you discuss your rebuttal testimony?

           14   A.     I discussed what I disagreed with with regard to the

12:45:46   15   previous experts after I was released from the stand the first

           16   time.

           17   Q.     And you worked on the slides together with them?

           18   A.     Yes.

           19   Q.     And you would agree that you testified on rebuttal about

12:46:09   20   some of the things, some of the same topics that you testified

           21   about in your initial direct in November and December?

           22   A.     There were similar topics, yes.

           23                 MR. CLOERN:    We have no further questions, Your

           24   Honor.

12:46:24   25                 THE COURT:    Redirect.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 71 of 129 PageID #:62496
                                          Wicker - redirect by Brown
                                                                                           5274

            1               MR. BROWN:    Thank you, Your Honor.

            2                              REDIRECT EXAMINATION

            3   BY MR. BROWN:

            4   Q.   Mr. Wicker, let me start where you just left off on the

12:46:37    5   topic of the trade secret documents.

            6               Those trade secret documents, the 71 trade secret

            7   documents, are those confidential?

            8   A.   Yes, they are.

            9   Q.   And is part of that confidentiality and part of the trade

12:46:50   10   secret the way that all that material has been combined?

           11   A.   Yes.

           12   Q.   So there has been a lot of discussion about textbooks and

           13   patents and Google searches and Wikipedia and all that.

           14               Did Hytera use materials that they found in a

12:47:06   15   textbook or in a patent or did they steal that information

           16   from Motorola?

           17   A.   No.    They stole information from Motorola both in the form

           18   of source code and Motorola documents that explain their

           19   engineering concepts and how to build DMR radios.

12:47:20   20   Q.   Are Motorola's trade secrets discernible from a textbook?

           21   A.   No.

           22   Q.   And why from a technical perspective would somebody at

           23   Hytera, instead of looking in a textbook to get something that

           24   was described there, use instead Motorola's trade secrets?

12:47:35   25   A.   Because the textbook provides you with a general concept.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 72 of 129 PageID #:62497
                                          Wicker - redirect by Brown
                                                                                           5275

            1   For example, this is a hardware abstraction layer.               It's a

            2   good idea.     Motorola's documents tell you how to make a

            3   specific one, and not only a specific one, but a really good

            4   one that trained and experienced engineers have developed over

12:47:53    5   a long period of time.

            6   Q.   So who during this entire trial came from Hytera and said,

            7   "No, no, we didn't take this radio operating system, hardware

            8   abstraction layer, CPA, any of these architectures.               We didn't

            9   take that from Motorola.         I actually invented that."         Which of

12:48:12   10   the Hytera engineers we've heard from said that?

           11   A.   None of them.

           12   Q.   So is this anything like learning to tie a shoe the way

           13   counsel represented?

           14   A.   No.

12:48:22   15   Q.   There was also discussion about some of the other experts'

           16   testimony.     And there were a lot of representations made by

           17   counsel about what other people had said in this trial.                Do

           18   you remember that?

           19   A.   Yes, I do.

12:48:33   20   Q.   And there was a representation in particular about what

           21   Drs. Rangan and Malackowski said.           And the representation was

           22   that they had not said that Motorola -- that they had said

           23   that Motorola said Hytera could never develop a DMR radio,

           24   right?

12:48:49   25   A.   That's correct.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 73 of 129 PageID #:62498
                                          Wicker - redirect by Brown
                                                                                           5276

            1   Q.     And you were shown a little expert testimony and you

            2   disagreed with them and said there was no context for it,

            3   right?

            4   A.     That's correct.

12:48:55    5   Q.     Let me show you some context for it.          This is the very

            6   beginning after he was introduced as an expert of Dr. Rangan's

            7   testimony.     I'm now reading from 822 on the trial

            8   transcript -- 1822, at line 22, he was asked:

            9               "After reviewing the material, did you reach any

12:49:18   10   opinions in this case?

           11               "Answer:     Yes I did.

           12               "Question:    Okay."

           13               And if we can pull up the next slide, "Can you tell

           14   the jury what those opinions are?"

12:49:25   15               Rangan said:     "Sure."    And he said, "I think at a

           16   high level you could think of it as three opinions that I

           17   have."

           18               He gave the first one and then he gave his second

           19   one.

12:49:38   20               "The second is that my analysis -- that from my

           21   analysis, that Hytera really did not and could not have

           22   developed a comparable DMR product without having missed these

           23   misappropriated trade secrets in any commercially reasonable

           24   period of time."

12:49:51   25               How does that relate to what your understanding of
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 74 of 129 PageID #:62499
                                          Wicker - redirect by Brown
                                                                                           5277

            1   the positions are in the case?

            2   A.   That was my understanding and that's the one we discussed

            3   on cross.

            4   Q.   And, in fact, Dr. Rangan put up the slide 9.16.              And what

12:50:01    5   was Dr. Rangan's second opinion on this slide, Dr. Wicker?

            6   A.   Again, the same thing, Hytera did not and could not

            7   develop a comparable DMR product without Motorola's trade

            8   secrets in a commercially reasonable time.

            9   Q.   That's your position --

12:50:14   10   A.   Those two things I underlined that I was emphasizing on

           11   cross.

           12   Q.   Has your position been completely consistent with what the

           13   other experts said in this case?

           14   A.   Yes, with what Motorola's other experts say.

12:50:26   15   Q.   Now, you were also shown some code, PTX-1862 at JJJJ.                 And

           16   do you remember what this -- do you remember being shown this

           17   code?

           18   A.   I do.

           19   Q.   And this was the code that counsel picked out to make what

12:50:45   20   point?

           21   A.   I was trying to make the point that it was not the case

           22   that Motorola's -- excuse me, Hytera's engineers had

           23   Motorola's code in front of them while they were writing code.

           24   Q.   Now, if you look through this code, you'll see references

12:51:06   25   to what?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 75 of 129 PageID #:62500
                                          Wicker - redirect by Brown
                                                                                           5278

            1   A.   Well, for example, here we see ROSAL.             That's the Hytera

            2   version of VRIS.

            3   Q.   So this code is using --

            4   A.   Excuse me.     It's their version of the operating system

12:51:21    5   abstraction layer developed by Motorola.             I misspoke.

            6   Q.   So is this code independently developed by Hytera or is it

            7   using Motorola's trade secrets?

            8   A.   No.   It's using Motorola's trade secrets, for example, the

            9   operating system abstraction layer.

12:51:36   10   Q.   And who wrote the code that counsel picked out and showed

           11   you on cross-examination?

           12   A.   That would be Gabriel.

           13   Q.   Does that name sound familiar from your direct

           14   examination?

12:51:44   15   A.   It does.     During my examination yesterday I talked about

           16   an email that a Hytera engineer wrote as he was leaving

           17   Hytera.    And that was in fact Gabriel.          You can see his

           18   anglicized name there (indicating).           There is his Chinese name

           19   (indicating).

12:52:03   20   Q.   And what was it that Gabriel was saying as he was leaving

           21   Hytera to Y.T. and Peiyi?

           22   A.   He was saying thank you, especially Y.T.             You have -- "You

           23   make me have sense of architecture, have sense of design.                  The

           24   first time I understand what is a software development really

12:52:20   25   from CPA," the common platform architecture, "RAF," radio
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 76 of 129 PageID #:62501
                                           Wicker - redirect by Brown
                                                                                           5279

            1   architecture framework, "and the file system."

            2   Q.   What does that tell you about what Gabriel learned from

            3   Motorola's trade secrets as he was writing the code that

            4   counsel showed you?

12:52:35    5   A.   He learned about the overall architecture of the system.

            6   He learned how to write applications to interact with the

            7   architectural framework.         He learned about general file

            8   systems.

            9   Q.   And what did he say down here was his reason for leaving?

12:52:47   10   A.   Okay.    So he said "I've learned a lot.           The biggest reason

           11   is I hope that we have an opening view not only in technic,

           12   also in customer and marketing."

           13                He wanted the bigger picture of how to build schemes,

           14   how build these systems, how to market the system, et cetera.

12:53:05   15   He went on to say, "As we know, Hytera cannot give this.                   All

           16   requirements come from Motorola, not a real customer."

           17   Q.   What does that tell you about what he was commenting on

           18   there with regard to Motorola and its trade secrets?

           19   A.   He's basically saying everything that I've been learning

12:53:20   20   how to do is coming from Motorola.           I'm not getting this from

           21   a real customer who is going to buy our radios.

           22                MR. CLOERN:    Your Honor, we object to that.          It was

           23   just speculation, Gabriel --

           24                THE COURT:    Well, considering that the witness has

12:53:33   25   been permitted to proceed under 402, the objection is
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 77 of 129 PageID #:62502
                                          Wicker - redirect by Brown
                                                                                           5280

            1   overruled.     And you may return to that issue on

            2   cross-examination if you choose to do so.

            3   BY MR. BROWN:

            4   Q.   Now, switching gears to questions you were asked about

12:53:47    5   Mr. Chia and Mr. Y.T. Kok and their downloads from the Compass

            6   and ClearCase system.        Do you remember those questions?

            7   A.   Yes, I do.

            8   Q.   And there were questions about whether or not Mr. Chia and

            9   Mr. Kok were employees of Motorola or Hytera at the time that

12:54:00   10   they were doing the downloads.          Do you remember that?

           11   A.   Yes, I do.

           12   Q.   And do you remember how you answered?

           13   A.   Yes.    I pointed out that G.S. Kok -- excuse me.            You asked

           14   about Sam Chia and Y.T. Kok.

12:54:11   15               Sam Chia was a Motorola employee.          Y.T. Kok was a

           16   Motorola employee and a Hytera employee.             He had already

           17   signed on with Hytera, but was still carrying on as a Motorola

           18   employee.

           19   Q.   Now, in your PDX-8.40, which is a slide from your opening

12:54:30   20   direct, when did Mr. Chia start downloading massively from

           21   Compass?     Was it when he was still just working as a Motorola

           22   engineer from 2006 and 2007 or did something else happen?

           23   A.   Well, he was still employed with Motorola when he started

           24   his massive downloads.        But he had visited the Hytera

12:54:49   25   headquarters.      We see that date right there in early 2008.              So
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 78 of 129 PageID #:62503
                                          Wicker - redirect by Brown
                                                                                           5281

            1   the massive downloads occurred after he had been to Hytera.

            2   Q.   I'm going to show you PTX-422, which is already admitted.

            3   Do you remember this?

            4   A.   Yes.    This is the visit schedule for the interview process

12:55:09    5   when several Motorola employees visited Hytera.

            6   Q.   And Mr. Chia was among those employees in March of 2008

            7   who visited Hytera?

            8   A.   That's right.

            9   Q.   How long did Mr. Chia spend talking about DMR products

12:55:26   10   with the Hytera engineers in March of 2008?

           11   A.   Well, let's see, he spent the entire day of March 3rd.

           12   Actual discussions, we have an interview here, an interview

           13   here (indicating).       It looks like 3 hours right there.           "Free

           14   and easy" I presume was a break.           Organization and schematic

12:55:52   15   review, if we include that, it's roughly 4 and a half hours it

           16   looks like.

           17   Q.   So after meeting with the Hytera engineers in March of

           18   2008, then what happened?

           19   A.   Then he began his massive downloads.            As we can see here,

12:56:10   20   for several months he downloaded literally thousands and

           21   thousands of documents.

           22   Q.   And from a technical perspective, given that Mr. Chia had

           23   virtually no mass downloads up until that point, what does

           24   that tell you about why Mr. Chia or from whom Mr. Chia was

12:56:24   25   downloading these files?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 79 of 129 PageID #:62504
                                          Wicker - redirect by Brown
                                                                                           5282

            1   A.   He was doing it for Hytera.         He intended to leave based on

            2   what I see here and go to Hytera.

            3   Q.   Now, switching gears, you were asked questions about a

            4   testing and tuning document.          Do you remember that document?

12:56:54    5   A.   Yes, I do.

            6   Q.   What is that document?

            7   A.   Okay.    So the testing and tuning document was a document

            8   we looked at in a little bit of detail.            It talks about how

            9   you go about testing a piece of equipment so you can see

12:57:05   10   whether or not it meets the requirements of the standard.

           11                So the document includes material like how to

           12   organize the test equipment, what to plug in where, and

           13   basically how to test to see if the standard is being met,

           14   among other things.

12:57:16   15   Q.   I'm showing you PTX-531.         Is this that document?

           16   A.   Yes, it is.

           17   Q.   Now, counsel represented to you that Mr. Grimmett agreed

           18   that other documents that Hytera had received from other

           19   suppliers matched this document.           Do you remember that?

12:57:32   20   A.   Yes, I do.

           21   Q.   And you said you agreed with Mr. Grimmett's testimony

           22   about that.     But you were not shown the testimony, right?

           23   A.   That's correct.

           24   Q.   I'm showing you Mr. Grimmett's trial testimony from page

12:57:43   25   4809 at page 22 to 23.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 80 of 129 PageID #:62505
                                           Wicker - redirect by Brown
                                                                                           5283

            1                Mr. Grimmett was shown DTX-3031, which was a

            2   completely different specification that doesn't relate to this

            3   case at all and was asked by his counsel, "Is this

            4   substantially the same document as DTX-431," which is the

12:58:01    5   document which is a trade secret document?

            6                And what was Mr. Grimmett's testimony?

            7   A.   Okay.    So actually if I may it's DTX-531.

            8   Q.   Thank you.

            9   A.   He responded "No."        It's not substantially the same.

12:58:12   10   Q.   And so is it correct that the Motorola confidential

           11   document that Hytera received was something that it received

           12   just sort of on the open market?

           13   A.   No, no.

           14   Q.   Did you see any evidence of that?

12:58:26   15   A.   No, there is no evidence of that.

           16   Q.   In fact, would you turn to PTX-571 and 572 in your binder.

           17   A.   Okay.    I'm there.

           18   Q.   Do you recognize these as documents produced by Hytera in

           19   this litigation?

12:58:47   20   A.   Yes, I do.

           21                MR. BROWN:    Plaintiff moves to admit PTX-571 and 572.

           22                MR. CLOERN:    No objection.

           23                THE COURT:    Both are received and may be published.

           24          (PTX-571 and PTX-572 were received in evidence.)

12:58:55   25   BY MR. BROWN:
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 81 of 129 PageID #:62506
                                          Wicker - redirect by Brown
                                                                                           5284

            1   Q.   Counsel represented that this document first showed up --

            2   oops, sorry.      Whenever you are ready.

            3   A.   Oh, I'm ready.      I'm just reading it.

            4   Q.   Okay.    Counsel represented that this trade secret document

12:59:06    5   first showed up at Hytera in 2016 and didn't show up in a

            6   Compass log.      Do you remember that?

            7   A.   Yes, I do.

            8   Q.   Is that correct?

            9   A.   No, because there is evidence of it being moved around by

12:59:17   10   email on a much earlier date.          PTX-571 is dated May 21, 2008.

           11   Q.   So in May of 2008, which -- what else happened in 2008 at

           12   Hytera?

           13   A.   That's when they hired a number of people from Motorola

           14   who brought over all these documents.

12:59:35   15   Q.   And in 2008, the document, the trade secret document we've

           16   been talking about is being emailed around, right?

           17   A.   That's correct.

           18   Q.   What does that tell you about where that trade secret

           19   document came from and whether or not it was legitimately

12:59:49   20   acquired?

           21   A.   The timing is such that it's evidence that this came from

           22   the people who came over from Motorola.

           23   Q.   You were also asked - switching gears again - about the

           24   redesign that Hytera has purportedly done.             And just to

01:00:10   25   refresh us, what is your opinion on whether or not Hytera has
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 82 of 129 PageID #:62507
                                          Wicker - redirect by Brown
                                                                                           5285

            1   performed an actual redesign in this case?

            2   A.   They haven't.      I've been able to look at the files that

            3   are part of this redesign.         And what I've seen is, again,

            4   changes in names of variables and functions and occasional

01:00:24    5   changes in what are called structures.            But the fundamental

            6   flow, the way the software actually works remains the same.

            7   Q.   And you testified that you believed that the redesign at

            8   Hytera started over a year ago, right?

            9   A.   Yes.

01:00:37   10   Q.   And counsel asked you, "And nobody started on a redesign

           11   of the libraries until June?" and you said "I don't know

           12   that," right?

           13   A.   That's right.

           14   Q.   And then you were asked, "But what you said earlier today

01:00:53   15   is that Hytera has been trying to rewrite these libraries for

           16   over a year is not true.         You don't have any evidence of that,

           17   do you?"

           18   A.   Yes, that's what he said, or that was part of his

           19   question.

01:01:06   20   Q.   Now, in coming to your conclusions in this case, did you

           21   consider deposition testimony of Hytera's corporate

           22   representatives?

           23   A.   Yes, I did.

           24   Q.   And is that part of where you think evidence of what

01:01:15   25   counsel was asking you about would be found?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 83 of 129 PageID #:62508
                                          Wicker - redirect by Brown
                                                                                           5286

            1   A.   Yes.

            2   Q.   I'm going to show you the deposition testimony of Jody

            3   Zheng.    This is page 10220 to 1034.         Start on the top here.

            4                "Question:   One or both of the Calfee or Finnegan

01:01:39    5   firms contacted you in the summer of 2018 to provide you with

            6   information about changes needed to make in the 790 product or

            7   project in order to address Motorola's trade secret and

            8   copyright allegations?

            9                "Answer:   Yes."

01:01:56   10                What does that tell you about when Hytera was told by

           11   its lawyers it should start working on the redesign and what

           12   those changes had to be?

           13                THE COURT:   You mean the lawyers at that time, right?

           14                MR. BROWN:   Yes, Your Honor.

01:02:07   15                THE COURT:   All right.     Rephrase the question so it's

           16   clear.

           17   BY MR. BROWN:

           18   Q.   So what does that tell you about what Hytera was told by

           19   its lawyers at the time about what it -- when it had to start

01:02:15   20   redesigning its product and what it had to do to avoid

           21   Motorola's trade secrets?

           22   A.   Okay.    So first off, the 790 product is the redesign.               And

           23   what this says, there is the 790 product, the summer of 2018.

           24                During her deposition this engineer said, "That is

01:02:35   25   when I was told what had to be redesigned."
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 84 of 129 PageID #:62509
                                          Wicker - redirect by Brown
                                                                                           5287

            1   Q.    And so it was true that Hytera had started working on its

            2   redesign in 2018?

            3   A.    That's correct.

            4   Q.    And if that's correct, what does it tell you about

01:02:50    5   Hytera's ability to develop these trade secrets if they have

            6   been trying to just redesign just some of this over the last

            7   year and a half?

            8   A.    It's part of the evidence which shows that they can't do

            9   it.   They cannot come up with their own version that is

01:03:02   10   separate from everything they've learned from Motorola.

           11   Q.    Now, in doing this redesign, you were also asked questions

           12   about whether Hytera was able to use some of the code that it

           13   already had from Motorola in doing the redesign, right?

           14   A.    Can you rephrase the question?

01:03:17   15   Q.    Sure.   You were asked questions about what Hytera had

           16   available to it when it started to redesign, for example, the

           17   libraries?

           18   A.    That's correct.

           19   Q.    And you had pointed out that part of the problem was the

01:03:28   20   code for these libraries was gone?

           21   A.    That's right.

           22   Q.    And so counsel made a point that they couldn't have used

           23   the code, right?

           24   A.    Exactly right.

01:03:34   25   Q.    But Hytera engineers had seen the code for these
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 85 of 129 PageID #:62510
                                          Wicker - redirect by Brown
                                                                                           5288

            1   libraries, hadn't they?

            2   A.   That's right.

            3   Q.   So, for example, who saw the code for the libraries?

            4   A.   So, for example, this is Yang Shuang Feng.

01:03:53    5   Q.   And this code, where did this code go at Hytera?

            6   A.   It was uploaded to the SVN and made available to other

            7   engineers, who were instructed to make changes in the code.

            8   Q.   And in addition to having that code, what else did Hytera

            9   engineers have at their disposal to know how to create the

01:04:13   10   libraries from what they had already previously had?

           11   A.   Okay.    So this, for example, is from an architecture

           12   framework document.       It was developed by Motorola.          It's one

           13   of their trade secrets.        And so they had available diagrams

           14   like this which describe how to, for example, move messages

01:04:33   15   between applications and from lower layers up to applications,

           16   how to process them, basically how to organize the

           17   functionality required to create an application framework.

           18   Q.   And how would that assist in creating the radio --

           19   recreating the radio application framework that they had

01:04:51   20   stolen from Motorola?

           21   A.   Well, what it would do is give them a significant head

           22   start.    They would know which pieces they had to account for

           23   in writing this software.

           24   Q.   But even with all of these materials, has Hytera been able

01:05:03   25   to redesign its system and recreate those libraries?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 86 of 129 PageID #:62511
                                          Wicker - redirect by Brown
                                                                                           5289

            1   A.    No.

            2   Q.    You were shown slides from Mr. Yuan about the corporate

            3   structure of Hytera in 2008 and 2009.            Do you remember that?

            4   A.    Yes, I do.

01:05:28    5   Q.    And the representation was that Mr. Kok never reported to

            6   Mr. Chen, right?

            7   A.    Yes.

            8   Q.    Now, that wasn't what Mr. Yuan said, was it?

            9   A.    No, it's not.

01:05:38   10   Q.    I'll show you his trial transcript at 3491, pages 13 to

           11   19.

           12                What did Mr. Yuan say on cross-examination about

           13   whether Mr. Kok ever reported to Mr. Chen?

           14   A.    So the question was placed:

01:05:52   15                "Mr. Kok was a vice-president in 2011, right?

           16                "Right.

           17                "Vice-presidents report to Mr. Chen, correct?

           18                "Yes."

           19   Q.    And so that's in 2011.       And was Hytera still using

01:06:05   20   Motorola's trade secrets in 2011?

           21   A.    Yes.

           22   Q.    Let's go back to 2008.

           23                Mr. Yuan's slide says Hytera's corporate structure in

           24   2008/2009.     Was Mr. Yuan even at Hytera in 2008?

01:06:17   25   A.    No.    I believe he testified he showed up later.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 87 of 129 PageID #:62512
                                          Wicker - redirect by Brown
                                                                                           5290

            1   Q.   And folks who were at Hytera - and I'm going to show you

            2   Mr. Y.T. Kok's deposition testimony - had an opinion on

            3   whether Mr. G.S. Kok reported to Mr. Chen in that time frame.

            4                What did Mr. Y.T. Kok say in his sworn testimony?

01:06:38    5   A.   Okay.    So he was asked, "Do you know who Mr. Kok reported

            6   to in his work at Hytera during the time period when you were

            7   a software manager between 2008 and 2012?"

            8                And he answered, "Mr. Chen."

            9                So Mr. Kok reported to Mr. Chen.

01:06:56   10   Q.   What does that tell you about the representations by

           11   counsel whether Mr. Kok ever reported to Mr. Chen?

           12   A.   They weren't accurate.

           13   Q.   And have you also reviewed and considered emails, I'm

           14   showing PTX-421, which is already admitted, emails between Mr.

01:07:08   15   Kok and Mr. Chen where Mr. Kok is actually reporting to

           16   Mr. Chen?

           17   A.   That's right.

           18   Q.   What is --

           19   A.   There is quite a few emails actually that are like this

01:07:16   20   one where he's talking about various status updates.

           21   Q.   And what does that tell you about Mr. Chen's involvement

           22   in the misappropriation of the trade secrets at issue here

           23   today?

           24   A.   He was actually following it closely.

01:07:28   25   Q.   I'm showing you PDX-20.27.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 88 of 129 PageID #:62513
                                          Wicker - redirect by Brown
                                                                                           5291

            1              And you were asked questions about this slide that

            2   you put up, right?

            3   A.   That's correct.

            4   Q.   And what is your opinion about where the code in Hytera's

01:07:53    5   powerup application came from?

            6   A.   It came from Motorola.

            7   Q.   You were shown PTX-1862MMMM, raPIS def.h.             and what was

            8   the point -- withdrawn.

            9              What was the question you were asked about this

01:08:11   10   document with regard to how information about raPIS got into

           11   Hytera's source code?

           12   A.   I believe the point was that I couldn't say that these

           13   engineers actually had Motorola branded code in front of them.

           14   They could have been copying the Motorola code from another

01:08:27   15   document, which was not branded Motorola.

           16   Q.   Does that change your opinion about the widespread use of

           17   Motorola's trade secrets at Hytera?

           18   A.   No, no.    It's not the branding.        It's the actual content.

           19   This is what the engineers worked on.            This is, this is

01:08:40   20   Motorola code, whether it says "Motorola" at the top or not.

           21   Q.   And one thing you testified about was that the order of

           22   information in the Hytera code also matched the order of

           23   information in Motorola's code, right?

           24   A.   That's right.

01:08:56   25   Q.   And so if we look, we see the PowerupPutTimerHandle.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 89 of 129 PageID #:62514
                                          Wicker - redirect by Brown
                                                                                           5292

            1   That's the first thing here and the first thing here

            2   (indicating), right?

            3   A.   That's right.

            4   Q.   The SetUserID is the second line and second line?

01:09:11    5   A.   That's right.

            6   Q.   The stamp, the third and the third?

            7   A.   That's right.

            8   Q.   And the timer, the fourth and the fourth, right?

            9   A.   That's correct.

01:09:22   10   Q.   So the order of the code that you showed on your slide

           11   matches the order of the Motorola code?

           12   A.   It does.

           13   Q.   It doesn't match the order of the code that Hytera's

           14   counsel showed you, does it?

01:09:34   15   A.   Can you move it over just a little bit?

           16   Q.   Yeah, sure.

           17   A.   No, it does not match the order.           So that would imply that

           18   this was not copied from here, but was instead taken from the

           19   code on my slide.

01:09:52   20   Q.   So what does that tell you about all of the possible

           21   sources of Motorola code available to Hytera engineers as

           22   they're working on stuff?

           23   A.   Well, there are many sources as we can see.             In this

           24   particular instance it was the actual code apparently that

01:10:05   25   they were looking at and not this header file.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 90 of 129 PageID #:62515
                                          Wicker - redirect by Brown
                                                                                           5293

            1   Q.   You put up these slides, PDX-20.49 and 20.5.              Can you

            2   remind the jury what your opinion was on those slides,

            3   Dr. Wicker?

            4   A.   Certainly.     Basically what I was showing was that as we

01:10:33    5   looked at the particular documents associated with these trade

            6   secrets, a hundred percent of them were either -- are either

            7   still in Hytera's files or were downloaded by Sam Chia from

            8   Motorola as evidenced in the Compass logs.

            9   Q.   Now, you were criticized during your cross-examination for

01:10:50   10   only showing 18 different source code files, was that right?

           11   A.   I think that's right, as opposed to all of them.

           12   Q.   Have you reviewed all of the source code files?

           13   A.   Yes, I have.

           14   Q.   What is your opinion on how the evidence, the materials

01:11:02   15   that you've shown and the behavior that you've shown that was

           16   happening at Hytera relates to the entirety of Hytera source

           17   code?

           18   A.   Yes.    What I've seen in studying the source code is that

           19   all of the source code that has been taken has been used to

01:11:18   20   develop Hytera's radios.

           21   Q.   In fact, even the code that Hytera's counsel showed you is

           22   still contaminated by Motorola source code?

           23   A.   It is.

           24   Q.   Switching gears.       You were shown this 2012 analysis of the

01:11:37   25   ClearCase servers at Motorola in the Asia Pacific region.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 91 of 129 PageID #:62516
                                          Wicker - redirect by Brown
                                                                                           5294

            1                You kept pointing out but weren't asked, weren't

            2   allowed to answer about mirroring --

            3   A.   That's right.

            4   Q.   -- and why the presence of these servers in Penang and

01:11:53    5   China doesn't change your opinion that ultimately the

            6   information was stored in Illinois at the time of the theft.

            7   A.   That's right.

            8   Q.   Can you explain that?

            9   A.   Okay.    So when you are creating a large distributed

01:12:02   10   system, a system that's going to be used all around the world,

           11   and you want to be able to provide people with information,

           12   but you also want to have control of that information, what

           13   you are going to do is have one main server and then a lot of

           14   local servers that reflect the information in the main server.

01:12:19   15   That's what's called mirroring.

           16                So you could have a main server in Illinois and then

           17   have a server, for example, in Penang that has the same

           18   information.      The Penang server mirrors what's in Illinois.

           19   But if you make changes in Penang, it causes changes in

01:12:37   20   Illinois and vice versa, so they continue to look like each

           21   other.

           22                You wouldn't want a system in which everybody was

           23   accessing one server wherever that was.            By having distributed

           24   servers, you make information flow much faster, but it's still

01:12:55   25   centrally in Illinois in the sense that these are simply
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 92 of 129 PageID #:62517
                                          Wicker - redirect by Brown
                                                                                           5295

            1   mirroring what's in Illinois.

            2   Q.   You were asked about your PTX-20.2.           You were asked how

            3   come you didn't show any evidence that Hytera had changed the

            4   performance of the stolen Motorola libraries and their

01:13:16    5   products.     And why didn't you?       Well, withdrawn.

            6                Did you show any evidence of that?

            7   A.   Well, we have shown evidence of changes in performance.                 I

            8   couldn't show you the actual code, so this number is different

            9   from that code, because that's the code that's lost.                That's

01:13:32   10   the code that Hytera was unable to produce.

           11                All I can do is show you the libraries in that

           12   somewhat readable form and show you how names in the libraries

           13   match up with Motorola source code names.

           14   Q.   You did mention that Motorola had run some tests, right?

01:13:46   15   A.   Yes.

           16   Q.   And counsel promised that he would go back to that,

           17   because you wanted to show something about voice artifacts,

           18   right?

           19   A.   That's right.

01:13:52   20   Q.   I am going to show you PTX-2047.           And you said these are

           21   some of the test results from Motorola.            Can you explain how

           22   these test results show that what Mr. Chia put in his

           23   presentation about changing the performance to fool Motorola

           24   is actually what happened?

01:14:08   25   A.   Okay.    So this is, these are actual test results, by the
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 93 of 129 PageID #:62518
                                          Wicker - redirect by Brown
                                                                                           5296

            1   way.    This is what I would expect to see when I do testing.

            2               So here we have signal power.         And they're testing

            3   these radios at a number of different signal powers.                I'll

            4   just pick, well, I'll just pick one.

01:14:23    5               Okay.   By the way, these numbers are in dBm.            It's a

            6   way of measuring that's logarithmic.            Anyway, it's a weak

            7   signal is the bottom line.

            8               And so what they say is that at this particular

            9   range, and this is the red part I'm reading first, "Hytera

01:14:38   10   radio exhibits noticeable audio degradation compared to

           11   MOTOTRBO radio when power level is switched from minus 116 to

           12   minus 118 during an ongoing transmission."

           13               So it starts to sound worse and worse as the signal

           14   gets weaker and weaker.        But the MOTOTRBO radio doesn't do

01:14:58   15   this.    It does not exhibit audio artifacts.

           16               And by the way, an audio artifact is like hissing or

           17   crackling or breaking up of the words.            It doesn't sound good.

           18   But, you know, it does happen as signals get weaker.

           19               And so what this shows is that the MOTOTRBO radios

01:15:16   20   and the Hytera radios, they behave differently in this

           21   particular power level.

           22   Q.     How does this relate to the mod limiter that you were

           23   being asked questions about?

           24   A.     I'm sorry?

01:15:25   25   Q.     The mod limiter, modulation limiter.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 94 of 129 PageID #:62519
                                          Wicker - redirect by Brown
                                                                                           5297

            1   A.   Oh, mod limiter.       I'm sorry.     So the mod limiter is a

            2   piece of code that controls modulation.            How your voice

            3   actually is converted to 0s and 1s and then put on wave forms

            4   for transmission.

01:15:41    5              So if the mod limiter is changed, your relationship

            6   between the voice and the signals that are sent changes and it

            7   will sound different.

            8   Q.   And this relates in some ways to the questions you were

            9   asked about how a bunch of companies have known about squelch

01:15:57   10   and noise suppression and modulation and demodulation for a

           11   long time.

           12              Does that mean that there is no difference between

           13   what Motorola has in its confidential libraries and what

           14   everybody else is doing?

01:16:07   15   A.   No, no.    Even though the basic concepts are the same, the

           16   way Motorola does it is Motorola's property.              It's its trade

           17   secrets.     It's built a lot of experience into how it does

           18   things and so the result is better performance.

           19   Q.   And finally I want to ask, going back to the RAF display

01:16:27   20   file that we talked about earlier that had that Hytera

           21   engineer initialing in Motorola code that he was

           22   transplanting.      Do you remember that?

           23   A.   Yes, I do.

           24   Q.   Do you know where he got this code from?

01:16:45   25              I can ask it better.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 95 of 129 PageID #:62520
                                          Wicker - redirect by Brown
                                                                                           5298

            1   A.   He said he uploaded it to the SVN.           So it came from the

            2   surveilled -- I'm sorry, the subversion server is the actual

            3   name.    We'll call it the SVN at Hytera.

            4   Q.   And how did it get to Hytera?

01:16:59    5   A.   It came from Motorola through Sam Chia.

            6   Q.   And you had mentioned that there was a lot, there was

            7   evidence that you had relied on about Sam and Y.T. producing a

            8   lot of code in the short period of time for when they got over

            9   to Hytera.     How does this relate to that?

01:17:13   10   A.   Okay.    This is an example of that code.          So here we have

           11   code that is being provided to engineers for modification

           12   after only a few months.

           13                So basically a large amount of code was suddenly

           14   produced and put into a modification process, a mere matter of

01:17:33   15   months after Sam Chia and Y.T. Kok and others arrived.

           16   Q.   So can you explain from an engineering perspective what it

           17   means to be given code that doesn't work with any known system

           18   at Hytera and be told to just change it, to work with our

           19   system.    What does that mean?

01:17:52   20   A.   Okay.    So as an engineer, if I was given code like this

           21   literally out of the blue, I think, well, this, I don't

           22   recognize this code.        It's got references that I don't

           23   recognize, and it's coming from someone who just came over

           24   from Motorola.      I would conclude it came from Motorola.

01:18:12   25   Q.   And what about the comments, the comments in here, are
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 96 of 129 PageID #:62521
                                         Wicker - recross by Cloern
                                                                                           5299

            1   they in Chinese?

            2   A.   That's another indicator.         They are in English.       And

            3   they're pointing to obviously existing code.              It's obviously

            4   part of a preexisting framework, one that as an engineer in

01:18:30    5   your hypothetical I hadn't seen before.            New to me.

            6              MR. BROWN:     No further questions, Your Honor.

            7              THE COURT:     Recross.

            8                              RECROSS-EXAMINATION

            9   BY MR. CLOERN:

01:18:52   10   Q.   So on this issue of what Motorola's position is or may

           11   have modified regarding whether Hytera could ever have made a

           12   DMR product or comparable DMR product, Motorola's counsel

           13   showed you trial testimony from Dr. Rangan, right?

           14   A.   That's correct.

01:19:22   15   Q.   But Dr. Rangan's report itself is titled "Hytera Could

           16   Never Make a DMR Product."         He's got a section with that title

           17   in it in his report.

           18   A.   You showed me a section with that title, that's right.

           19   Q.   We also looked at Mr. Malackowski's testimony from trial

01:19:41   20   where he states, "To this day Hytera wouldn't be able to be in

           21   this business."

           22              Motorola's counsel didn't show you any contrary to

           23   Mr. Malackowski testimony?

           24   A.   Well, as I explained to him, there is no contradiction.

01:19:54   25   In this business I understood to be competing with Motorola.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 97 of 129 PageID #:62522
                                         Wicker - recross by Cloern
                                                                                           5300

            1              MR. CLOERN:      Can we look at PTX-1104, please.

            2              Thank you, Mr. Toth.

            3   BY MR. CLOERN:

            4   Q.   You discussed this email from Gabriel to Peiyi and Y.T.,

01:20:24    5   right?

            6   A.   That's right.

            7   Q.   And Gabriel is leaving the company in 2010 and he's

            8   essentially up here sending a goodbye email, right?

            9   A.   That's right.

01:20:36   10   Q.   And he says, "Thank you, P.E. and Y.T., I've learned a lot

           11   from you about CPA and RAF," correct?

           12   A.   That's right.

           13   Q.   And Y.T. comes in and proposes Hytera's software

           14   architecture to be modified to have more of a common platform

01:21:05   15   approach, right?

           16   A.   That's right.      He had a presentation in which he talked

           17   about the CPA, as he called it, and that was very early on,

           18   right after his arrival.

           19   Q.   But a common platform architecture, that's something that

01:21:21   20   lots of companies use, right?

           21   A.   In a generic sense, yes.         Architecture is fundamental to

           22   digital system design.

           23   Q.   And RAF means radio application framework, right?

           24   A.   That's right.

01:21:33   25   Q.   And an application framework for a radio, all radios have
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 98 of 129 PageID #:62523
                                         Wicker - recross by Cloern
                                                                                           5301

            1   application frameworks, okay?

            2   A.   Of some kind or another, that's right.

            3   Q.   All right.     And Gabriel doesn't say "Thank you for

            4   teaching me Motorola's exact CPA and radio application

01:21:49    5   framework" in this part of his email, correct?

            6   A.   Well, the term "CPA" as it's being used here and "RAF," as

            7   I've shown in my direct testimony both yesterday and several

            8   weeks ago, the CPA is a copy of Motorola's architecture.                   RAF

            9   is amply documented as being copied from Motorola's trade

01:22:14   10   secrets.

           11              So, you know, I think this is a specific reference to

           12   Hytera's implementations of CPA and RAF which were taken from

           13   Motorola's trade secrets.

           14   Q.   Did you ever talk to Gabriel?

01:22:26   15   A.   No, I have not.      I don't think he was deposed in this.

           16   Q.   Did you read his deposition?

           17   A.   I don't think he was deposed in this case.

           18   Q.   I think you're right, he wasn't deposed.             Do we agree on

           19   that?

01:22:36   20   A.   I'm sorry.     Please go ahead.

           21   Q.   We agree he wasn't deposed?

           22   A.   Yes, that's correct.

           23   Q.   So no one has ever asked Gabriel what he meant by these

           24   words, correct?

01:22:47   25   A.   Not that I know of.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 99 of 129 PageID #:62524
                                         Wicker - recross by Cloern
                                                                                           5302

            1   Q.   And you don't know Gabriel, right?

            2   A.   No, I don't.

            3   Q.   So you're speculating about what Gabriel meant?

            4   A.   Well, I think it's clear.         But I don't have information

01:22:58    5   from Gabriel on this topic other than what we're reading.

            6   Q.   All that the literal words on the page are, "I learned a

            7   lot from you guys about a common platform architecture and I

            8   learned a lot about a radio application framework."

            9              And those are, those are generic items that any radio

01:23:15   10   can have, they're generic buckets of areas of software?

           11   A.   I don't think that's the way that this is being expressed.

           12   He doesn't say "a/an architecture" or "a RAF."              He's saying

           13   "CPA" and "RAF."

           14              And RAF is, again, as I've documented many times is

01:23:33   15   exactly what Hytera is calling the architecture framework that

           16   it took from Motorola.

           17   Q.   He's generically referring to I understand software

           18   development better now relating to CPA and related to RAF than

           19   he did before knowing these guys, that's Y.T. and Peiyi,

01:24:14   20   right?

           21   A.   He is saying he understands software development better

           22   from CPA, from RAF and from FS.

           23   Q.   No one disputes that Peiyi and Y.T. were very capable

           24   software engineers.       Would you agree with that?

01:24:26   25   A.   Yes, I would agree with that.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 100 of 129 PageID #:62525
                                          Wicker - recross by Cloern
                                                                                            5303

            1    Q.   And you would also agree that there is nothing wrong with

            2    Hytera hiring capable software engineers from Motorola, right?

            3    A.   Absolutely not, nothing.

            4    Q.   Lots of people that used to work at Hytera now work at

01:24:40    5    Motorola.    Do you agree?

            6    A.   Yes, that's true.      It's gone both ways.

            7    Q.   And there is nothing wrong with that?

            8    A.   Simply going to work for a competitor absent an agreement

            9    that says you are not going to do that is fine.

01:24:53   10    Q.   Well, there is no noncompetes at issue here, correct?

           11    A.   Not that I know of.       If there are nondisclosure

           12    agreements, that's a separate issue.

           13    Q.   Y.T. and Peiyi, there is nothing wrong with them using

           14    their accumulated knowledge, correct?

01:25:08   15    A.   If some of that accumulated knowledge is revealing

           16    Motorola's trade secrets, then there is a problem, because

           17    they have agreed not to do that through nondisclosure

           18    agreements.

           19    Q.   Well, Motorola knew that Peiyi and Y.T. came from Motorola

01:25:23   20    to Hytera.     They knew that in 2008, right?          You've seen that

           21    evidence?

           22    A.   Well, they knew they were leaving.           I think we have seen

           23    evidence that as they left, they did not say exactly where

           24    they were going.      But it was learned after the fact.

01:25:37   25    Q.   I asked you questions in your first cross-examination back
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 101 of 129 PageID #:62526
                                          Wicker - recross by Cloern
                                                                                            5304

            1    in November and December, specifically if Motorola documents

            2    saying we know, in 2008, saying we know G.S. just went to

            3    Hytera, we know Sam just went to Hytera and others are going

            4    as well?

01:25:53    5    A.   That's right.     They knew after the fact that they had gone

            6    to Hytera.     I was simply pointing out that as they were

            7    leaving Motorola they didn't say "I'm going to Hytera."                They

            8    said "I'm looking for something else."

            9    Q.   So it was a trade secret violation for Sam or Y.T. or

01:26:07   10    Peiyi to use the information in their heads, then Motorola

           11    knew that was a problem back in 2008 unquestionably, right?

           12    A.   That was one of the reasons they put in the nondisclosure

           13    agreement, so that engineers would understand they weren't

           14    allowed to do that.

01:26:22   15    Q.   And no one filed a lawsuit against Sam or Y.T. or Peiyi

           16    for violation of those nondisclosure agreements, did they?

           17    A.   I don't know.

           18    Q.   So do you contend that it was a trade secret

           19    misappropriation for Peiyi and Y.T. to rely on their

01:26:40   20    accumulated experience on radio software?             Is that what you

           21    are contending?

           22    A.   No.   What I'm contending is they took their knowledge

           23    along with thousands of documents and thousands of software

           24    files and brought that to Hytera and used it in the

01:26:54   25    development of Hytera's radios.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 102 of 129 PageID #:62527
                                          Wicker - recross by Cloern
                                                                                            5305

            1    Q.   And all I'm trying to draw, so I think we can agree that

            2    taking the source code and taking the documents, that is a

            3    problem, okay?

            4    A.   Yes.

01:27:07    5    Q.   Agreed?

            6    A.   I agree with that.

            7    Q.   But the knowledge in their heads, that's not a problem,

            8    right?

            9    A.   If they convey knowledge in their heads that they agreed

01:27:15   10    not to convey in a nondisclosure agreement, that's a problem.

           11    Q.   And so, but if that, any claim of that nature, that would

           12    have been clear in 2008 by virtue of Peiyi and Y.T. going over

           13    to Hytera, if the knowledge in their head was a problem,

           14    obviously they're not leaving their brains behind, they're

01:27:41   15    taking them with them, right?

           16    A.   That's correct.

           17    Q.   Okay.

           18    A.   But, again, that's why there is nondisclosure agreements.

           19    Q.   Now, so as far as you know, all Gabriel is talking about

01:27:53   20    here is I learned a lot from you guys.            You're experienced

           21    engineers that we hired in, and I learned a lot, and I'm

           22    grateful for my time.

           23                 There is nothing in this part of the email that says

           24    Gabriel was looking at Motorola documents or code, right?

01:28:07   25    A.   Well, I don't agree.       I think that's a reference to RAF
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 103 of 129 PageID #:62528
                                          Wicker - recross by Cloern
                                                                                            5306

            1    and a reference to CPA, which reflects Motorola's trade

            2    secrets.

            3    Q.   There is nothing that says Gabriel was looking at Motorola

            4    labeled documents or code?

01:28:21    5    A.   It doesn't actually say that, no.

            6    Q.   Now, at the bottom I think Motorola's counsel pointed out

            7    that he says "I have to say goodbye.           The biggest reason is I

            8    hope that we have an opening view, not only technic, also in

            9    customer and marketing.        As we know, HYT cannot give this.

01:28:46   10    All requirements come from Moto, not real customer."

           11               Do you see that?

           12    A.   Yes, I do.

           13    Q.   And you understand that is a reference to that Motorola

           14    developed the DMR standard and that Hytera, as the second

01:28:59   15    company in to the DMR market, is following Motorola, following

           16    the Motorola DMR technology?

           17    A.   That would be part of it.        But what they're saying is that

           18    Motorola is not a real customer.          So it's more than simply

           19    Motorola developed a standard.          It's that everything we're

01:29:19   20    learning about radio building came from Motorola.

           21    Q.   You take Gabriel, what he's written here, and in your mind

           22    that equates to everything Hytera knows about Motorola

           23    building it learned from Motorola?

           24    A.   I take it as Gabriel saying the requirements for building

01:29:43   25    these radios are coming from Motorola, not a real customer.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 104 of 129 PageID #:62529
                                          Wicker - recross by Cloern
                                                                                            5307

            1    Q.   Right.    Which as far as you know is a reference to the

            2    requirements of the DMR standard as developed, proposed and

            3    ultimately adopted through Motorola?

            4    A.   I don't agree.      This email has to be read as a whole.

01:30:07    5    He's up here talking about material which came from Motorola,

            6    very specific material.        And down here he says "All

            7    requirements come from Motorola."          I think you have to read

            8    this together.

            9    Q.   You're speculating about what Gabriel meant.             You don't

01:30:25   10    know whether he means one or the other, right?

           11    A.   Well, I think the evidence points towards my

           12    interpretation.      But you're right that I haven't had a chance

           13    to talk to Gabriel or read his deposition testimony, because

           14    he wasn't deposed.

01:30:39   15               MR. CLOERN:     Can we look at PDX-8.40, please.

           16    BY MR. CLOERN:

           17    Q.   So you're pointing out here that Sam Chia made downloads

           18    after interviewing at Hytera, correct?

           19    A.   That's right.

01:30:52   20    Q.   That's a lot of downloads, right?

           21    A.   It's a lot of downloads.

           22    Q.   And anybody who would have looked at the Compass logs

           23    would have seen this activity, correct?

           24    A.   Anyone who did a search of the Compass log, yes.

01:31:08   25    Q.   It's hard to miss, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 105 of 129 PageID #:62530
                                          Wicker - recross by Cloern
                                                                                            5308

            1    A.   If you did the search, the pattern would be clear.

            2                By the way, the data goes all the way down this way.

            3    It wasn't clear before, but there is actually data there, it's

            4    just so small you can't see it.          And so that's why this is

01:31:23    5    such a significant download.

            6    Q.   Right.    It's how you built your chart.

            7                Sam Chia was, because the lowest number here is

            8    2,000, that first rung, there were hundreds of documents

            9    downloaded even prior to this, right?

01:31:40   10    A.   Yes, there were other documents.          Just, again, because of

           11    the scale, you can't see it.         It's just a much smaller number.

           12    Q.   So the way you built your chart, what you really see are

           13    the downloads after the interview?

           14    A.   That's right.     In order to fit this on the chart, this had

01:31:56   15    to be so small you can't see the numbers.

           16                MR. CLOERN:     Can we bring up PTX-422, please.

           17    BY MR. CLOERN:

           18    Q.   You testified, I heard it pretty unequivocally, that Sam

           19    Chia did those downloads, that he was doing it for Hytera?

01:32:16   20    A.   Yes.

           21                MR. CLOERN:     Can we go to the interview?        I need the

           22    interview.     Thank you.

           23    BY MR. CLOERN:

           24    Q.   I apologize.     Yeah, that's PTX-422, page 5.

01:32:45   25                So Sam Chia, he goes from Penang to Shenzhen, China,
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 106 of 129 PageID #:62531
                                          Wicker - recross by Cloern
                                                                                            5309

            1    right?

            2    A.   Yes.

            3    Q.   It's like what, a 7-hour, 8-hour flight?

            4    A.   I don't know.     That sounds right.

01:32:57    5    Q.   It's not like --

            6    A.   It's not next door.

            7    Q.   Right, it's not next door.

            8                So he gets on a very long flight.          And so it's not

            9    surprising he's there for a day, right?            He just flew 6 or 7

01:33:11   10    hours.

           11    A.   You know, sometimes business has us do crazy things and go

           12    long ways for a short period of time.           But he certainly stayed

           13    for an entire day, that's clear.

           14    Q.   You don't think a one-day interview would be unreasonable

01:33:25   15    when you are going from Penang all the way to Shenzhen, China?

           16    A.   If you are going next door, a one-day interview would not

           17    be unreasonable.

           18    Q.   All right.     So there is nothing about this interview

           19    schedule that you contend is unreasonable or suggests anything

01:33:42   20    nefarious?

           21    A.   No.    This looks like what I would expect to see if I was

           22    trying to, for example, bring over another faculty member from

           23    a university or --

           24    Q.   This is pretty standard, right?

01:33:53   25    A.   Yeah, this is -- there is nothing unusual.             There is
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 107 of 129 PageID #:62532
                                          Wicker - recross by Cloern
                                                                                            5310

            1    extensive conversation between Mr. Chia and Hytera engineers

            2    that's allowed for in this schedule.           And that's what I would

            3    expect in this context.

            4    Q.   And the two interviews you pointed to, they both lasted

01:34:10    5    according to this about 2 hours here and 1 hour there

            6    (indicating), right?

            7    A.   That's right.

            8    Q.   And Professor Sun, he's in both of those interviews,

            9    right?

01:34:19   10    A.   That's correct.

           11    Q.   He testified here, right?

           12    A.   That's right.

           13    Q.   But you weren't here to see his testimony, right?

           14    A.   No.    I read it.    I was not here, that's right.          I was

01:34:28   15    teaching.

           16    Q.   Then you know that Professor Sun testified that Sam Chia

           17    was not asked for any confidential information in these

           18    interviews, nor was he asked to download or steal any, right?

           19    A.   That's what Dr. Sun said.

01:34:40   20    Q.   But that's what you are suggesting happened?

           21    A.   That is what happened.        There is no doubt that's what

           22    happened, that he downloaded and took documents and software.

           23    Q.   No, no.    What I asked is that Sam Chia was told in these

           24    interviews by Hytera folks to go and get confidential

01:35:00   25    information, steal it and bring it to Motorola.              That's what
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 108 of 129 PageID #:62533
                                          Wicker - recross by Cloern
                                                                                            5311

            1    you were suggesting in your testimony a few minutes ago,

            2    right?

            3    A.   I don't think that's what I was suggesting.             I certainly

            4    don't mean to say that I know that during these particular

01:35:13    5    interviews he was told to go do this.           I did not mean to imply

            6    that.

            7    Q.   So when you said Sam Chia was doing it for Hytera, what

            8    did you mean?

            9    A.   He was planning to leave Motorola to go to Hytera, and he

01:35:25   10    was acquiring the documents that he thought would be useful in

           11    getting the DMR program at Hytera off the ground.

           12    Q.   Wouldn't it be more important to say Sam Chia was doing it

           13    for himself?

           14    A.   He did not keep the documents to himself.            He brought them

01:35:40   15    to Hytera and shared them with people at Hytera.

           16    Q.   But he didn't share them as Motorola badged documents.                 It

           17    was through rebranding or copying into what appeared to be

           18    Hytera documents, right?

           19    A.   He certainly engaged in rebranding.           I believe he also

01:36:06   20    shared documents that were clearly from Motorola.

           21    Q.   What example would that be?

           22    A.   Well, for example, we talked about large amounts of code.

           23    We had this discussion where an engineer is receiving code

           24    from Sam Chia.      It's got a lot of references he doesn't

01:36:22   25    recognize.     The engineer doesn't recognize it's coming from a
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 109 of 129 PageID #:62534
                                          Wicker - recross by Cloern
                                                                                            5312

            1    person who just came over from Motorola.              It's Motorola code.

            2    Q.   Are you talking about the Yang Shuang Feng?

            3    A.   For example.

            4    Q.   Well, so first of all, what evidence is there that code

01:36:38    5    came from Sam Chia?       That's all Y.T. related, correct?

            6    A.   That's correct.      I was speaking more generally about

            7    former -- the Motorolans who came over and were interviewed.

            8    Q.   There has been no evidence that's linking Sam Chia with

            9    Motorola code to any legacy Hytera employee, correct?

01:37:03   10    A.   We don't have email that says Sam Chia sent Motorola code

           11    to a non-former Motorolan.         However, the code does get into

           12    their hands and they use it.

           13    Q.   And all you pointed to is the code file related to Yang

           14    Shuang Feng, the COR_UIT file, correct?

01:37:27   15    A.   That's an example, yes.

           16    Q.   And that was, that was only found on Peiyi's computer,

           17    right?

           18    A.   That's right.

           19    Q.   As far as we know, Yang Shuang Feng was provided code from

01:37:37   20    either Y.T. or Peiyi that didn't say "Motorola" on it, right?

           21    We went through it yesterday.

           22    A.   We did.    We talked about it.       It could have been one way,

           23    it could have been another.         We don't have that information.

           24    Q.   And that's the closest example there is of any

01:37:51   25    non-ex-Motorolan receiving something that was indicative of
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 110 of 129 PageID #:62535
                                          Wicker - recross by Cloern
                                                                                            5313

            1    Motorola origin?

            2    A.   I don't agree.      We talked about Huang Ni, for example,

            3    receiving all of the various operational codes for the L1

            4    Timer.    That was another example.

01:38:10    5    Q.   Which she wrote into a specification in 2015, and all

            6    those event codes were actually in the Hytera header file,

            7    right?    You agreed with that?

            8    A.   I agreed with that.       But it still originally came from

            9    Motorola.

01:38:22   10    Q.   You have no idea if she got it from the Hytera header file

           11    or the Motorola file?

           12    A.   It's still Motorola information.

           13    Q.   You don't have any idea whether she got it from the Hytera

           14    header file or a Motorola coded file?

01:38:34   15    A.   I don't know the immediate source that she obtained it

           16    from.

           17    Q.   But you do know that she didn't have a Motorola coded file

           18    in her files, but she did have the Hytera file in her files?

           19    A.   That's correct.

01:38:43   20    Q.   The neo_p21 document that up until today had been talked

           21    about, was on an email in 2016 amongst a bunch of Hytera

           22    folks, none of whom were former Motorolans, right?

           23    A.   That's correct.

           24    Q.   And then your counsel showed you, I think, PTX-571, which

01:39:10   25    was a May 2008 email also amongst Hytera engineers, none of
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 111 of 129 PageID #:62536
                                          Wicker - recross by Cloern
                                                                                            5314

            1    whom are former Motorolans?

            2    A.   That's correct.

            3    Q.   That also had a copy of that neo_p21 test and tuning

            4    specification, right?

01:39:29    5    A.   That's right.

            6    Q.   So May 2008, that's before Sam or Y.T. came over, correct?

            7    They came over in June 2008?

            8    A.   That's right.

            9    Q.   So Sam or Y.T. wasn't there yet, correct?

01:39:39   10    A.   That's right.

           11    Q.   And this neo_p28, it's not on G.S., Sam or Y.T.'s Compass

           12    log, correct?

           13    A.   That's correct.

           14    Q.   So there is no evidence that G.S., Sam or Y.T. took it

01:39:49   15    from Motorola, is there?

           16    A.   No.   No, there is not.

           17    Q.   But there is evidence that a very similar specification

           18    came from a supplier, correct?

           19    A.   I think the testimony was that it was not very similar.

01:40:09   20    But there was discussion of a similar -- of a document that

           21    was alleged to be similar from another source.

           22    Q.   But Mr. Grimmett says it was not the same document?

           23    A.   That's right.     He said it was not similar.

           24    Q.   But they were, they were both the same type of testing

01:40:25   25    specification?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 112 of 129 PageID #:62537
                                          Wicker - recross by Cloern
                                                                                            5315

            1    A.   Generally speaking, that was correct, yes.             They are both

            2    testing specification.

            3    Q.   So those things come through channels other than being

            4    stolen by Sam or Y.T. or G.S., you'd at least agree with that?

01:40:39    5    A.   Yes.    They could have obtained it from another source.

            6    Q.   Mr. Luo, were you here for his trial testimony?

            7    A.   No.    I read that as well.

            8    Q.   He testified at page 3133, lines 5 through 10:

            9                "Question:    When did the company begin the process of

01:41:06   10    rewriting source code?"

           11                His answer:    "We started around June of this year.

           12    We started thinking about it in the spring of this year around

           13    March or April.      But the time we actually started rewriting

           14    the code was in June of this year."

01:41:18   15                And you understand that's 2019, right?

           16    A.   That's right.

           17    Q.   Now, Motorola's counsel showed you some deposition

           18    testimony from Ms. Jody Zheng, right?

           19    A.   That's right.

01:41:32   20    Q.   Also known as, her Chinese name is Xiaohua Zheng?

           21    A.   I think that's right.

           22    Q.   And that was in reference to a product called the 790,

           23    right?     Do you remember that?

           24    A.   That's right.     That I understood to be the code name for

01:41:47   25    the revision.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 113 of 129 PageID #:62538
                                          Wicker - recross by Cloern
                                                                                            5316

            1    Q.    You know that's wrong, right?        It's not the code name for

            2    the revision?

            3    A.    That's what she said in her testimony.

            4    Q.    So we'll look at that in a minute.

01:41:59    5                You understand that the PD790, that is a new version

            6    2.0 product where the OMAP C55 clip is removed and it is

            7    replaced with a new Texas Instruments C67 chip along with new

            8    RF chips.    It's a whole new hardware platform.            It's a

            9    brand-new product that they have been, Hytera has been working

01:42:21   10    on.   You understand that, right?

           11    A.    Yes, I do, that's correct.

           12    Q.    And they started working on that brand-new product before

           13    this lawsuit was filed?

           14    A.    I think that's correct.

01:42:30   15    Q.    And that as a result of this lawsuit being filed, they've

           16    halted work on that so that they don't put a second product

           17    out there that has some issue.          They want -- they are waiting

           18    to see the jury's verdict?

           19    A.    Which is why they are revising the software, that's right.

01:42:47   20    Q.    And that they were getting advice in 2018 relating to

           21    whether to move forward with that project at all; you

           22    understand that, right?

           23    A.    Among other things, yes.

           24    Q.    But not specifically how to redesign that product; you

01:43:02   25    understand that, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 114 of 129 PageID #:62539
                                          Wicker - recross by Cloern
                                                                                            5317

            1    A.   Well, they weren't being told how to redesign.              They were

            2    being told what the problematic areas were.

            3    Q.   Were you privy to attorney-client privileged conversations

            4    between either Finnegan or the Calfee firm and Hytera?

01:43:18    5    A.   Absolutely not.

            6    Q.   So how do you know what the conversations involved?

            7    A.   I read her testimony.       She testified about that

            8    conversation.

            9                MR. CLOERN:    Can you remind me what --

01:43:36   10                MR. BROWN:    Page 102, line 20.

           11    BY MR. CLOERN:

           12    Q.   What she testified I think is, "One or both of the Calfee

           13    or Finnegan firms contacted you" -- and this is an answer to a

           14    question.    "One or both of the Calfee or Finnegan firms

01:44:05   15    contacted you in the summer of 2018 to provide you with

           16    information about changes needed to make in the 790 product or

           17    project in order to address Motorola's trade secret and

           18    copyright allegations?"        And the answer was "Yes."

           19                Do you see that?

01:44:15   20    A.   Yes.   Well, I don't -- yes, that's what I read earlier.

           21    Q.   And then the next question is:          "What did Hytera do in

           22    developing the 790 product to address Motorola's trade secret

           23    or copyright allegations?

           24                She says, "Let me give you some information.            I will

01:44:54   25    speak from four regards.        First of all, we used brand-new
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 115 of 129 PageID #:62540
                                          Wicker - recross by Cloern
                                                                                            5318

            1    processors.     From the technical side we used brand-new

            2    processors.     We used brand-new hardware, spectrum RF plan."

            3                 And then she's asked, "RF what?"

            4                 "RF plan, RF design.     I think I will use a, quote,

01:45:14    5    design, which a better word."

            6                 So that's the technology piece.

            7    A.   Okay.

            8    Q.   "From a personnel standpoint, all participants are Hytera

            9    employees in China.

01:45:22   10                 "Thirdly, from the technology change and the platform

           11    change perspective, all the libraries, I say several libraries

           12    related to this case needed to be rewritten, talking about we

           13    need to use brand-new source code.

           14                 "Number 4, this team, relatively speaking, is an

01:45:35   15    independent team.      It doesn't fall under the direct control of

           16    the Malaysian management team."

           17                 Do you see that?

           18    A.   Yes, I do.

           19    Q.   And so she's talking about hardware changes that they're

01:45:44   20    looking at for the new version product, correct?

           21    A.   Hardware and software, yes.

           22    Q.   And she's talking about "writing libraries," "needed to be

           23    rewritten"?

           24    A.   That's right.

01:45:56   25    Q.   Okay.    And so there was an accusation at this time in the
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 116 of 129 PageID #:62541
                                          Wicker - recross by Cloern
                                                                                            5319

            1    summer of 2018, there was an accusation that there were some

            2    libraries at issue, correct?

            3    A.   Yes.   They were told, apparently, she was told directly

            4    from Hytera's counsel at that time that there were libraries

01:46:15    5    that had to be rewritten as indicated by Motorola's

            6    accusations of trade secrets.

            7    Q.   But she says in the future tense "needed to be rewritten"?

            8    A.   Yes.

            9    Q.   Correct?

01:46:27   10    A.   That was something that needed to be done to avoid using

           11    Motorola's trade secrets.

           12    Q.   Now, you understand that in this case Motorola did not

           13    identify the source code it claims is copied until September

           14    of 2018; you understand that, right?

01:46:54   15                MR. CLOERN:    Can we have interrogatory 5, please,

           16    Motorola's response to interrogatory 5.

           17    BY THE WITNESS:

           18    A.   That was the date of the interrogatory you are about to

           19    put up, I presume.       Apparently, though, Hytera's counsel had

01:47:07   20    the information sufficiently detailed to tell engineers what

           21    they needed to rewrite.

           22    BY MR. CLOERN:

           23    Q.   Well, there was a general awareness that there was an

           24    issue with missing source code for libraries in the summer of

01:47:20   25    2018; you understand that, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 117 of 129 PageID #:62542
                                          Wicker - recross by Cloern
                                                                                            5320

            1    A.   That's true as well.

            2    Q.   But at that time Peiyi's computer still hadn't been found.

            3    You agree with that, right?

            4    A.   Yes.   If memory serves, it was sometime after that that it

01:47:34    5    was found that her computer had not been recycled.

            6    Q.   And there was an effort to look for the source code for

            7    the libraries between the summer of 2018 and December of 2018,

            8    when Peiyi's computer was found with the implicating Motorola

            9    code on it?

01:47:49   10    A.   There was testimony from a Hytera witness on that subject,

           11    that's right.

           12    Q.   Now, in the middle of that, in September 2018, a year and

           13    a half after the case has been filed, then Motorola actually

           14    identified what it contended was copied code, which included

01:48:03   15    the three libraries, plus about another 10 or 20,000 lines in

           16    that initial identification, correct?

           17    A.   That's what the interrogatory from September 2018 said.

           18    Q.   And then that interrogatory was updated a few months later

           19    to add additional code allegations from additional versions,

01:48:27   20    correct?

           21    A.   That's right.

           22    Q.   And then it was updated again in June of 2019, correct?

           23    A.   That's correct.

           24    Q.   So there is a moving target this whole time --

01:48:32   25    A.   I wouldn't call it --
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 118 of 129 PageID #:62543
                                          Wicker - recross by Cloern
                                                                                            5321

            1    Q.   -- updating additional code, correct?

            2    A.   Excuse me.     I wouldn't call it a moving target.           What it

            3    is, it's further refined over time.           But as this shows, there

            4    is quite a bit of detail in this.

01:48:49    5    Q.   Well, about 80 files are identified in the September 2018

            6    identification of allegedly copied code, right?

            7    A.   That's correct.

            8    Q.   An additional 80 files were identified in March, right?

            9    So that's not a refinement.

01:49:04   10    A.   I think that's right.

           11    Q.   But the lines weren't actually identified in March 2019,

           12    just the files, correct?

           13    A.   That's right.     It just pointed to the files.

           14    Q.   And then in June of 2019, that's when the lines were

01:49:18   15    identified, correct?

           16    A.   That's right.     Further detail was provided then.

           17    Q.   Along with your Exhibit C and D.          That's the first time

           18    they show up is in June, correct?

           19    A.   That's right.     That's when my report was filed.

01:49:28   20    Q.   And then in the summer, there were 22,000 lines then

           21    pulled back out, right?

           22    A.   Well, just so we're clear on the 22,000 lines, that was --

           23    some of, I think the bulk of that was third-party code.                The

           24    evidence indicates that was actually code that was taken from

01:49:45   25    Motorola.    But since Motorola didn't actually originate the
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 119 of 129 PageID #:62544
                                          Wicker - recross by Cloern
                                                                                            5322

            1    code, I took it out.

            2    Q.   And during this whole period, we go from 169 to 142 to 29

            3    and ultimately 21 asserted trade secrets, right?

            4    A.   That's right.     The number of trade secrets was cut down

01:50:04    5    over time.

            6    Q.   And the support for what is a trade secret document and

            7    what code is implicated, that changed as well?

            8    A.   Again, refined.      But I think it's been clear all along

            9    what the trade secrets are.

01:50:16   10    Q.   The point is the actual rewrite of code didn't begin until

           11    June of 2019, just like Mr. Luo testified, and there is no

           12    contrary evidence, correct?

           13    A.   There is evidence for the need to rewrite.             I haven't seen

           14    any evidence of code that was rewritten prior to that date.

01:50:36   15    Q.   There is an evidence of need to rewrite the libraries in

           16    September 2018.      And since that -- I'm sorry, the summer of

           17    2018.   And since that date, additional code had been

           18    identified, and then additional code had been identified, the

           19    trade secrets changed and ultimately identified allegedly

01:50:55   20    copied code was then pulled back.

           21               So it moved and changed from the summer of 2018 until

           22    June of 2019.     When discovery finally ended, the claims didn't

           23    change anymore and code started to be rewritten, isn't that

           24    true?

01:51:13   25    A.   I would disagree with your characterization of how things
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 120 of 129 PageID #:62545
                                          Wicker - recross by Cloern
                                                                                            5323

            1    changed over time.       But it is the case that discovery closed

            2    and what had been pointed to is now fixed.

            3    Q.   So Andrew Yuan, he actually started in 2009, right?

            4    A.   I believe that's what he testified to, yes.

01:51:41    5    Q.   And the org charts he testified about were 2008/2009

            6    Hytera corporate structure?

            7    A.   That's right.

            8    Q.   And he testified that in his role as the vice-president,

            9    he -- it's his job to know the history of the corporate

01:51:56   10    structure?

           11    A.   Yes, he did say that.

           12    Q.   And the testimony about, from Mr. Yuan, where he agreed

           13    that G.S. Kok reported to Mr. Chen, that was in 2011, right?

           14    A.   That's correct, and from then forward.            That was his

01:52:24   15    testimony.

           16    Q.   There is no contrary testimony about G.S. Kok reporting to

           17    Mr. Chen in the 2008/9 time frame, right?

           18    A.   Other than the emails which show the direct reporting.

           19    The 2011 would not contradict the 2008.

01:52:43   20    Q.   But, in 2011 he's promoted to a vice-president.              And so

           21    there he's reporting to Mr. Chen directly, 2011, right?

           22    A.   That's certainly true.

           23    Q.   2008, '9, '10, he's a couple levels below in the org chart

           24    structure?

01:52:59   25    A.   But, again, there is still evidence of direct reports
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 121 of 129 PageID #:62546
                                          Wicker - recross by Cloern
                                                                                            5324

            1    through emails that we've seen.

            2    Q.   Well, there is no rule that says someone down the chain

            3    can't send an email to the CEO, correct?

            4    A.   Well, generally speaking, there are protocols to follow.

01:53:13    5    And if you are doing your reporting over the heads of people

            6    that are allegedly in line between you and the CEO, that would

            7    be problematic.

            8    Q.   In the email you pointed to, that was from March of 2008,

            9    and it was entitled "Weekly Update," right?

01:53:26   10    A.   That's right.

           11    Q.   That was right when G.S. started, right?

           12    A.   That's correct.

           13    Q.   There was a second weekly update two weeks later also in

           14    March of 2008 from G.S. to Mr. Chen, correct?

01:53:35   15    A.   I think that's right.

           16    Q.   They were both in English, right?

           17    A.   Yes.

           18    Q.   No evidence they were ever translated for Mr. Chen?

           19    A.   That's true.     I have not seen any evidence of that.

01:53:45   20    Q.   And G.S. sent another weekly update, did he?             Those are

           21    the only two?

           22    A.   But we don't have them.

           23    Q.   There is no evidence that you've seen of any other weekly

           24    update?

01:53:55   25    A.   No.    I don't recall seeing any others.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 122 of 129 PageID #:62547
                                          Wicker - recross by Cloern
                                                                                            5325

            1    Q.   So G.S. came in, sent two weekly updates, they were never

            2    translated, never provided to Mr. Chen, and he never sent

            3    another one as far as you know?

            4    A.   Given the patterns that were started and subsequent

01:54:09    5    evidence, including Kok's promotion, I would think it's not

            6    the case that those weekly updates were not read.

            7    Q.   So I'd like to show you DTX-5614.

            8               MR. CLOERN:     May we approach, Your Honor?

            9               THE COURT:     Yes.

01:54:32   10    BY MR. CLOERN:

           11    Q.   Is this an email produced from Motorola's files between

           12    Motorola engineers?

           13    A.   Yes, it is.

           14               MR. CLOERN:     Your Honor, we'd like to move to admit.

01:54:53   15               MR. BROWN:     No objection, Your Honor.

           16               THE COURT:     What is the number, counsel?

           17               MR. CLOERN:     DTX-5614, Your Honor.

           18               THE COURT:     It is received and may be published.

           19           (DTX-5614 was received in evidence.)

01:55:01   20    BY MR. CLOERN:

           21    Q.   So if I can take you to page 2, that's the original email

           22    in the chain.     Do you see that?

           23    A.   Yes, I do.

           24    Q.   Now, these are Motorola engineers in Penang discussing

01:55:18   25    ClearCase settings, right?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 123 of 129 PageID #:62548
                                           Wicker - redirect by Brown
                                                                                            5326

            1    A.   That's correct.

            2    Q.   And one of them, it says, or the email, it says, "Hi.

            3    Here are the settings that need to be changed if we want to

            4    change from Penang ClearCase to Schaumburg."             Right?

01:55:37    5    A.   Yes.

            6    Q.   And that's in August 27, 2008?

            7    A.   That's correct.

            8    Q.   So if they're changing, if they are considering changing

            9    from Penang to Schaumburg, then what does that tell you about

01:55:54   10    what servers they're using right now?

           11    A.   Well, they're using, apparently, the Penang servers, and

           12    it looks like they want their settings to be more in

           13    conformance with the Schaumburg setting.

           14    Q.   But right now, August 2008, the settings are they're using

01:56:16   15    Penang?

           16    A.   Yes.   They have access to the Penang server.

           17                MR. CLOERN:    We have no further questions, Your

           18    Honor.

           19                MR. BROWN:    Very briefly, Your Honor.

01:56:42   20                THE COURT:    Proceed.

           21                              REDIRECT EXAMINATION

           22    BY MR. BROWN:

           23    Q.   Very briefly, Dr. Wicker.        We'll get you home.

           24                5614, the document you just saw.

01:56:59   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 124 of 129 PageID #:62549
                                          Wicker - redirect by Brown
                                                                                            5327

            1    Q.   Peiyi Huang, her Malaysian name, Phaik Ee Ooi?

            2    A.   Yes, it is.

            3    Q.   Peiyi also stole Motorola source code, didn't she?

            4    A.   She did.

01:57:09    5    Q.   Peiyi is on this email.        And she didn't come over to

            6    Hytera until 2009?

            7    A.   That's correct.

            8    Q.   What does it tell you that Peiyi is changing her ClearCase

            9    settings to download directly from Chicago, from Schaumburg

01:57:25   10    rather than Penang?

           11    A.   She's basically closing the door or attempting to close

           12    the door, changing settings before leaving.

           13    Q.   And what would that tell you about her accesses in terms

           14    of where she would have downloaded source code from when she

01:57:41   15    leaves a few months later?

           16    A.   It tells me that it would have come from Schaumburg.

           17    Q.   You were -- counsel said that there was no contradictory

           18    testimony to Mr. Yuan's testimony that Mr. Kok did not report

           19    to Mr. Chen in the 2008 time frame, is that correct?

01:57:58   20    A.   That's correct.

           21    Q.   I'm showing you Mr. Y.T. Kok's testimony.

           22               Is there contradictory testimony from somebody who

           23    was actually at the company at the time and actually worked in

           24    this department at the time that contradicts Mr. Yuan's

01:58:10   25    testimony?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 125 of 129 PageID #:62550
                                          Wicker - redirect by Brown
                                                                                            5328

            1    A.   Yes.   And you've got it up on the screen.

            2    Q.   And it's page 79:9 to 79:12 of Mr. Kok's testimony, right?

            3    A.   That's correct.

            4    Q.   And one last point, PTX-1104.

01:58:26    5                Counsel represented that you have no idea what

            6    Gabriel had seen during his time at Hytera, so you don't know

            7    what he's referring to when he talks about RAF, fair?

            8    A.   Yes.   And I believe I disagreed with that.

            9    Q.   I show you PTX-641.

01:58:40   10                PTX-641 is an email you showed earlier from Y.T. Kok.

           11    And who is he sending it to?

           12    A.   To Gabriel.     That's his Chinese name.

           13    Q.   And what's the document he's attaching?

           14    A.   That's the RAF concept document, the one that spells out

01:58:54   15    the framework.

           16    Q.   And what is Y.T. Kok telling Gabriel to do?

           17    A.   "Please study this document before you start using RAF for

           18    application development."

           19    Q.   And what is the document that's attached?

01:59:06   20    A.   It's the description of Motorola's architecture for

           21    applications.

           22    Q.   Did Y.T. Kok come over with all of this material in his

           23    head as counsel alleged?

           24    A.   No, no.    As we've seen, the Hytera documents had the exact

01:59:24   25    same figures as the Motorola documents.
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 126 of 129 PageID #:62551
                                          Wicker - recross by Cloern
                                                                                            5329

            1               MR. BROWN:     I pass the witness, Your Honor.          No

            2    further questions.

            3               MR. CLOERN:     Two questions, Your Honor.

            4                              RECROSS-EXAMINATION

01:59:33    5    BY MR. CLOERN:

            6    Q.   So the --

            7               THE COURT:     You are not limited to two.

            8               MR. CLOERN:     Thank you, Your Honor.

            9    BY MR. CLOERN:

01:59:41   10    Q.   The email we just looked at, 2008, regarding changing

           11    ClearCase settings from Penang to --

           12    A.   Schaumburg.

           13    Q.   -- Schaumburg.      Peiyi was on that email, right, November

           14    2008?

01:59:52   15    A.   That's correct.

           16    Q.   That's after Sam and Y.T. and G.S. had left?

           17    A.   That's right.

           18    Q.   Motorola was aware of that at the time?

           19    A.   Aware that they left, yes.

02:00:02   20    Q.   And they were aware that they worked with Peiyi, right?

           21    A.   Motorola was aware of the working relationships of the

           22    employees who left.

           23    Q.   We got Dan Zetzl.      He's on the whole email chain, right?

           24    A.   Yes, he is.

02:00:23   25    Q.   One of the folks who testified here?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 127 of 129 PageID #:62552
                                          Wicker - recross by Cloern
                                                                                            5330

            1    A.   That's right.

            2    Q.   And so if this does indicate Peiyi changing settings so

            3    that she can access documents from Schaumburg, Dan Zetzl is on

            4    the very email at the very time that employees are leaving,

02:00:42    5    related to Peiyi going to Hytera, that they're having the Stop

            6    the Leaks program and so forth, all that is happening right on

            7    the Dan Zetzl email, right?

            8    A.   I don't agree that that's what this email says.              But

            9    certainly Dan Zetzl is aware of all of these things that are

02:00:59   10    going on, and he is copied on this email.

           11    Q.   So Motorola's counsel, I think, suggested to you just now

           12    that Peiyi might be changing the settings so she can download

           13    from Schaumburg instead of Penang, correct?

           14    A.   That would be one way to interpret it, yes.

02:01:19   15    Q.   But Sam and Y.T., they're already gone, correct?

           16    A.   That's right.

           17    Q.   And they took source code with them, right?

           18    A.   They took a lot of source code with them, yes.

           19    Q.   So what source code they took they took from Penang?

02:01:34   20    A.   Well, once again, the Penang servers are mirrored of the

           21    servers that are in Schaumburg, Illinois.             So the material

           22    that they got was on the server in Illinois.

           23    Q.   And why would Peiyi, if she could download the same Matrix

           24    documents from Penang, why would she need to switch it to

02:01:53   25    Schaumburg and download them from there anyway?              Why would it
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 128 of 129 PageID #:62553
                                          Wicker - recross by Cloern
                                                                                            5331

            1    matter if they're mirrored?

            2    A.   Well, if you actually look through the settings, you'll

            3    see that what they're doing is trying to make the behavior of

            4    the server consistent by changing various settings as to how,

02:02:05    5    for example, how the VOBs are handled.            That's version object,

            6    version object base.

            7                So that is basically making the settings consistent.

            8    I don't think it changes the mirroring.

            9    Q.   So, in fact, this email then has nothing to do with Peiyi

02:02:24   10    trying to change settings so she can download and steal source

           11    code from Schaumburg?

           12    A.   Well, what it does is it shows that she's clearly aware of

           13    what's going on with the ClearCase server.             She knows where to

           14    get the software.

02:02:37   15    Q.   All right.     Last question.      So you were asked about some

           16    deposition testimony from Y.T. Kok about G.S. Kok reporting to

           17    Mr. Chen?

           18    A.   That's right.

           19    Q.   And he said that he did, right?

02:02:47   20    A.   That's right.

           21    Q.   And actually that deposition question, I don't know that

           22    it was put up, but it asked from 2008 to 2012?

           23    A.   Yes.   It was up on the screen.

           24    Q.   And in 2011 and 2012, in fact, G.S. Kok, as has been made

02:03:02   25    clear throughout, did report to Mr. Chen?
       Case: 1:17-cv-01973 Document #: 928 Filed: 02/26/20 Page 129 of 129 PageID #:62554
                                          Wicker - recross by Cloern
                                                                                            5332

            1    A.   That's true.

            2               MR. CLOERN:     I have no further questions.

            3               MR. BROWN:     Nothing further, Your Honor.

            4               THE COURT:     Not even two?

02:03:11    5               MR. BROWN:     Well, I can come up with something, Your

            6    Honor.    But I think we're good.

            7               THE COURT:     All right.     You may step down.

            8               THE WITNESS:     Thank you, Your Honor.

            9          (Witness excused)

02:03:18   10               THE COURT:     Members of the jury, you may recall that

           11    you are not required to be here Thursday, tomorrow.               You must

           12    return on Monday at 10:00 a.m.          And you are excused.

           13               By the way, you are not to be here Friday as well.

           14           (Jury out)

02:03:50   15               THE COURT:     If there is nothing further, we'll

           16    adjourn for the day.       Thank you, counsel.

           17               MR. BROWN:     Thank you.

           18           (Adjournment 2:03 p.m. until 10 a.m., February 10, 2018)

           19                              C E R T I F I C A T E

           20             I, Jennifer S. Costales, do hereby certify that the
                 foregoing is a complete, true, and accurate transcript of the
           21    proceedings had in the above-entitled case before the
                 Honorable CHARLES R. NORGLE, one of the judges of said Court,
           22    at Chicago, Illinois, on February 5, 2020.

           23                                      /s/ Jennifer Costales, CRR, RMR
                                                   Official Court Reporter
           24                                      United States District Court

           25
